Exhibit 10.1

 

 

 

LOAN AGREEMENT

Dated as of March 21, 2019

by and between

Plymouth Center Point Business Park LLC,

Plymouth Liberty Business Park LLC and

Plymouth Salisbury Business Park LLC

(collectively, as Borrower)

and

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
(as Lender)

 

 

 

 



TABLE OF CONTENTS

 

Page

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1 Definitions 1
Section 1.2 Principles of Construction 10 ARTICLE 2 THE LOAN 10 Section 2.1 The
Loan 10 Section 2.2 Interest Rate; Payments 10 Section 2.3 ACH Payments 10
ARTICLE 3 RESERVE ACCOUNTS; CASH MANAGEMENT 11 Section 3.1 Reserve Accounts
Generally 11 Section 3.2 Tax and Insurance 11 Section 3.3 Interest on Reserve
Accounts 12 Section 3.4 Cash Management 12 ARTICLE 4 REPRESENTATIONS AND
WARRANTIES 12 Section 4.1 Organization 12 Section 4.2 Authorization 13 Section
4.3 Enforceability 13 Section 4.4 Litigation 13 Section 4.5 Full and Accurate
Disclosure 13 Section 4.6 Compliance 13 Section 4.7 ERISA 14 Section 4.8 Not
Foreign Person 14 Section 4.9 Investment Company Act; Public Utility Holding
Company Act 14 Section 4.10 Title to the Property; Liens 14 Section 4.11
Condemnation 14 Section 4.12 Utilities and Public Access 15 Section 4.13
Separate Lots 15 Section 4.14 Assessments 15 Section 4.15 Flood Zone 15 Section
4.16 Physical Condition 15 Section 4.17 Margin Regulations 15 Section 4.18
Leases and Rents 15 Section 4.19 Compliance with Anti-Terrorism, Embargo,
Sanctions and Anti-Money Laundering Laws 16 Section 4.20 Organizational Chart 17
Section 4.21 Single-Purpose Entity 17 Section 4.22 Management Agreement 17
Section 4.23 Solvency; Fraudulent Conveyance 17



 



 i

 



ARTICLE 5 COVENANTS 18 Section 5.1 Compliance with Legal Requirements;
Impositions and Other Claims; Contests 18 Section 5.2 Maintenance; Waste;
Alterations 19 Section 5.3 Access to Property and Records 19 Section 5.4
Management of Property 20 Section 5.5 Financial and Other Reporting 20 Section
5.6 Place of Business; State of Organization 22 Section 5.7 Leases 22 Section
5.8 Zoning; Joint Assessment 24 Section 5.9 Other Indebtedness 24 Section 5.10
Change in Business 24 Section 5.11 Post-Closing Obligations 24 ARTICLE 6
TRANSFERS 24 Section 6.1 Permitted Transfers 24 Section 6.2 Conditions to
Transfers 26 ARTICLE 7 INSURANCE, CASUALTY, CONDEMNATION AND RESTORATION 26
Section 7.1 Types of Insurance 26 Section 7.2 Insurer Ratings 28 Section 7.3
Blanket Policy 28 Section 7.4 General Insurance Requirements 29 Section 7.5
Certificates of Insurance and Delivery of Policies 29 Section 7.6 Restoration
Proceeds 30 Section 7.7 Disbursement 32 ARTICLE 8 DEFAULTS 33 Section 8.1 Event
of Default 33 Section 8.2 Remedies 34 Section 8.3 Remedies Cumulative 35 Section
8.4 Lender Appointed Attorney-In-Fact 35 Section 8.5 Lender’s Right to Perform
35 Section 8.6 Distributions 36 ARTICLE 9 ENVIRONMENTAL PROVISIONS 36 Section
9.1 Environmental Representations and Warranties 36 Section 9.2 Environmental
Covenants 36 Section 9.3 Environmental Cooperation and Access 37 Section 9.4
Environmental Indemnity 37 Section 9.5 Duty to Defend 37 ARTICLE 10 SECONDARY
MARKET TRANSACTIONS 37 Section 10.1 General 37 Section 10.2 Borrower Cooperation
38 Section 10.3 Dissemination of Information 38

 

 ii

 



ARTICLE 11 EXCULPATION 38 ARTICLE 12 MISCELLANEOUS 38 Section 12.1 Survival 38
Section 12.2 Lender’s Discretion 39 Section 12.3 Governing Law; Venue 39 Section
12.4 Modification, Waiver in Writing 40 Section 12.5 Delay Not a Waiver 40
Section 12.6 Notices 40 Section 12.7 Trial By Jury 41 Section 12.8 Headings 42
Section 12.9 Severability 42 Section 12.10 Preferences 42 Section 12.11 Waiver
of Notice 42 Section 12.12 Remedies of Borrower 42 Section 12.13 Exhibits
Incorporated 42 Section 12.14 Offsets, Counterclaims and Defenses 42 Section
12.15 No Joint Venture or Partnership 43 Section 12.16 Waiver of Marshalling of
Assets Defense 43 Section 12.17 Waiver of Counterclaim 43 Section 12.18
Construction of Documents 43 Section 12.19 Brokers and Financial Advisors 43
Section 12.20 Counterparts 43 Section 12.21 Estoppel Certificates 44 Section
12.22 Bankruptcy Waiver 44 Section 12.23 Entire Agreement 44 Section 12.24
Liability and Indemnification 44 Section 12.25 Publicity 45 Section 12.26 Time
of the Essence 45 Section 12.27 Taxes 45 Section 12.28 Further Assurances 46
Section 12.29 Joint and Several 46 ARTICLE 13 MULTIPLE BORROWER PROVISIONS 46
Section 13.1 Use of Terms 46 Section 13.2 Cross-Default;
Cross-Collateralization; Waiver of Marshalling of Assets 46 Section 13.3 Joint
and Several Liability 47 Section 13.4 Contribution 47 ARTICLE 14 PARTIAL RELEASE
50 Section 14.1 Partial Release 50



 

 iii

 

EXHIBITS

Exhibit A – Rent Roll

Exhibit B - Organizational Chart of Borrower

Exhibit C – Definition of Single Purpose Entity

Exhibit D – Properties and Allocated Loan Amounts

 iv

 

LOAN AGREEMENT

THIS LOAN AGREEMENT (as the same may from time to time hereafter be modified,
supplemented or amended, this “Agreement”), dated as of March 21, 2019 (the
“Closing Date”), is made by and between ALLIANZ LIFE INSURANCE COMPANY OF NORTH
AMERICA, a Minnesota corporation (together with its successors and assigns,
“Lender”), and PLYMOUTH CENTER POINT BUSINESS PARK LLC, a Delaware limited
liability company (“Center Point”), PLYMOUTH LIBERTY BUSINESS PARK LLC, a
Delaware limited liability company (“Liberty”), and PLYMOUTH SALISBURY BUSINESS
PARK LLC, a Delaware limited liability company (“Salisbury”; together with
Center Point and Liberty, collectively, together with its permitted successors
and assigns, “Borrower” and each individually, an “Individual Borrower”).

RECITALS

Borrower desires to obtain a loan (the “Loan”) from Lender in the original
principal amount of $63,115,000.00 (the “Loan Amount”), and Lender is willing to
make the Loan on the terms and conditions set forth in this Agreement and the
other Loan Documents.

NOW, THEREFORE, in consideration of the making of the Loan by Lender, the
parties hereby agree as follows:

ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1     Definitions.

For all purposes of this Agreement and the other Loan Documents, the following
terms shall have the following respective meanings:

“Affiliate” of any specified Person means any other Person Controlling,
Controlled by or under common Control with such specified Person.

“Agreement” shall have the meaning set forth in the First Paragraph.

“Allocated Loan Amount” shall mean, with respect to each Individual Property,
the amount set forth on Exhibit D; provided that Excess Release Fee shall be
applied pro rata to reduce the Allocated Loan Amounts of the remaining
Individual Properties.

“Anti-Money Laundering Laws” means any laws related to money laundering
including the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., and all applicable
laws, regulations and government guidance on BSA compliance and on the
prevention and detection of money laundering violations under 18 U.S.C. §§ 1956
and 1957.

“Anti-Terrorism Law” is any law related to terrorism, including Executive Order
13224 and the USA Patriot Act, and any regulations promulgated under either of
them.

 

 

“Applicable Contribution” shall have the meaning set forth in Section 13.4(e).

“Approved Accounting Principles” means generally accepted accounting principles
in the United States of America as of the date of the applicable financial
report or such other method as proposed by Borrower and reasonably acceptable to
Lender, consistently applied.

“Assignment of Leases” means that certain Assignment of Leases and Rents of even
date herewith from Borrower to Lender.

“Borrower” shall have the meaning set forth in the First Paragraph.

“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
on which national banks are not open for general business.

“Casualty” shall have the meaning set forth in Section 7.6(a).

“Casualty Retainage” shall have the meaning set forth in Section 7.7(b).

“Closing Date” shall have the meaning set forth in the First Paragraph.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statutes thereto.

“Condemnation Proceeds” shall have the meaning set forth in Section 7.6(a).

“Contracts” shall have the meaning set forth in the Mortgage.

“Contribution” shall have the meaning set forth in Section 13.4(a).

“Control” (and terms correlative thereto) when used with respect to any
specified Person means the power to direct the day-to-day management and
policies of such specified Person, directly or indirectly, whether through the
ownership of voting securities or other beneficial interests, by contract or
otherwise.

“Debt Service Coverage Ratio” means, for any period, the quotient obtained by
dividing (a) the annualized Net Operating Income by (b) the aggregate of all
amounts that accrue or are due and payable to Lender for principal and interest
under the Loan Documents for the twelve (12) month period subsequent to the date
of calculation (provided, however, such ratio shall, in all cases, be determined
utilizing a 360 month amortization period, notwithstanding any other
amortization or interest-only payment periods permitted pursuant to the Note).

“Default Rate” shall have the meaning set forth in the Note.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement
of even date herewith made by Guarantor in favor of Lender.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules and regulations relating to protection of human
health or the environment, relating to Hazardous Substances, relating to
liability for or costs of other actual or threatened

2 

 

danger to human health or the environment, including the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules and regulations
addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including Subtitle I relating to underground
storage tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air
Act; the Toxic Substances Control Act; the Safe Drinking Water Act; the
Occupational Safety and Health Act; the Federal Water Pollution Control Act; the
Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act;
the National Environmental Policy Act; and the River and Harbors Appropriation
Act.

“Environmental Lien” shall have the meaning set forth in Section 9.2.

“Equipment” shall have the meaning set forth in the Mortgage.

“Equity Interests” means (a) partnership interests (general or limited) in a
partnership; (b) membership interests in a limited liability company; (c) shares
or stock interests in a corporation; and (d) the beneficial ownership interests
in a trust.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
re-codified from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” shall have the meaning set forth in Section 4.7.

“Event of Default” shall have the meaning set forth in Section 8.1.

“Excess Release Fee” shall mean the release fee in excess of the Allocated Loan
Amount paid in connection with a Partial Release (i.e., fifteen percent (15%) of
the applicable Allocated Loan Amount).

“Executive Order 13224” means Executive Order Number 13224 on Terrorism
Financing, effective September 24, 2001 and the Annex thereto, as the same may
be from time to time supplemented or amended or any related enabling legislation
or any other similar Executive Orders.

“Existing Flood Insurance” shall have the meaning set forth in Section 7.1(e).

“Fiscal Year” means the 12-month period ending on December 31 of each year or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior written consent of Lender, such consent not to be unreasonably
withheld or delayed.

“Funding Borrower” shall have the meaning set forth in Section 13.4(c).

“Governmental Authority” means any national, federal, state, regional or local
government, or any other political subdivision of any of the foregoing, in each
case with jurisdiction over Borrower, the Property, or any Person with
jurisdiction over Borrower or the

3 

 

Property exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

“Gross Income from Operations” means all income, computed in accordance with
accounting principles reasonably acceptable to Lender, derived from the
ownership and operation of the Property from whatever source, including, but not
limited to, the Rents, utility charges, escalations, service fees or charges,
license fees, parking fees, and expense reimbursements, but excluding sales, use
and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, refunds and uncollectible accounts,
sales of furniture, fixtures and equipment, Insurance Proceeds (other than
business interruption or other loss of income insurance), Condemnation Proceeds,
interest on credit accounts, security deposits, utility and other similar
deposits, and any disbursements to Borrower from the Reserve Accounts.

“Guarantor” means PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation.

“Guaranty of Recourse Obligations” means that certain Guaranty of Recourse
Obligations of even date herewith made by Guarantor in favor of Lender.

“Hazardous Substance” means, without limitation, any and all substances (whether
solid, liquid or gas) defined, listed, or otherwise classified as pollutants,
toxic or hazardous wastes, toxic or hazardous substances, toxic or hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws, including petroleum and
petroleum products, mold or fungus, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives, but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in properties similar to the Property for the
purposes of cleaning or other maintenance or operations and in compliance with
all Environmental Laws.

“Impositions” means all ground rents, all Real Estate Taxes and all other taxes
(including, without limitation, all sales (including those imposed on lease
rentals), use, single business, gross receipts, intangible transaction
privilege, privilege, license or similar taxes), water, sewer or other rents and
charges, excises, levies, fees (including, without limitation, license, permit,
inspection, authorization and similar fees), and all other governmental charges,
in each case whether general or special, ordinary or extraordinary, foreseen or
unforeseen, of every character in respect of the Property, (including all
interest and penalties thereon), which at any time prior to, during or in
respect of the term hereof may be assessed or imposed on or in respect of or be
a Lien upon (a) Borrower (including all income, franchise, single business or
other taxes imposed on Borrower for the privilege of doing business in the
jurisdiction in which the Property is located) or Lender (including taxes
resulting from future changes in law which impose upon Lender or any trustee an
obligation to pay any property taxes or other taxes or which otherwise adversely
affect Lender’s interests), (b) the Property or any part thereof, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Property or the leasing or use of the Property or
any part thereof, or the acquisition or financing of the acquisition of the
Property by Borrower.

“Improvements” shall have the meaning set forth in the Mortgage.

4 

 

“Indebtedness” means, at any given time, the Principal Indebtedness, together
with all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto or any of the other
Loan Documents.

“Indemnified Party” means each of Lender, each of its Affiliates and their
respective successors and assigns, any Person who is or will have been involved
with the servicing of the Loan, Persons who may hold or acquire or will have
held a full or partial interest in the Loan (including Investors, as well as
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties) (including any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or the collateral therefor), and the
respective officers, directors, and employees, agents, Affiliates, successors
and assigns of any and all of the foregoing.

“Individual Borrower” shall have the meaning set forth in the First Paragraph.

“Individual Property” shall mean each parcel of real property, the related
Improvements thereon and all personal property owned by an Individual Borrower
and encumbered by a Mortgage, together with all rights pertaining to such
property and Improvements, as more particularly described in the Granting
Clauses of each Mortgage and referred to therein as the “Property.”

“In-Place Debt Service Coverage Ratio” means the Debt Service Coverage Ratio as
calculated based upon annualized in-place Net Operating Income.

“Insolvency Action” shall have the meaning set forth in Section 8.1(g).

“Insurance Proceeds” shall have the meaning set forth in Section 7.6(a).

“Inventory” shall have the meaning set forth in the Mortgage.

“Investors” shall have the meaning set forth in Section 10.3.

“Leases” shall have the meaning set forth in the Mortgage.

“Legal Requirements” means (a) all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting Borrower, the Loan Documents, the Property or any part thereof, and
all Permits and regulations relating thereto, (b) all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting the Property or any part
thereof, (c) the terms of any insurance policy maintained by or on behalf of
Borrower, and (d) the organizational documents of Borrower.

“Lender” shall have the meaning set forth in the First Paragraph.

“Lien” means any mortgage, deed of trust, deed to secure debt, lien,
encumbrance, pledge, easement, restrictive covenant, hypothecation, assignment,
security interest, conditional sale or other title retention agreement,
financing lease having substantially the same economic effect as any of the
foregoing, or financing statement or similar instrument.

5 

 

“Loan” shall have the meaning set forth in the Recitals.

“Loan Amount” shall have the meaning set forth in the Recitals.

“Loan Documents” means, collectively, this Agreement and all other documents,
agreements, instruments and certificates now or hereafter evidencing, securing
or delivered to Lender in connection with the Loan, including the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Guaranty of
Recourse Obligations and the Manager’s Subordination, as each may be (and each
of the defined terms shall refer to such documents as they may be) amended,
restated, or otherwise modified from time to time.

“Losses” means any losses, actual damages, costs, fees, expenses, claims, suits,
judgments, awards, liabilities (including strict liabilities), obligations,
debts, realized diminutions in value, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
litigation costs, reasonable attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including costs for sampling,
testing and analysis of soil, water, air, building materials, and other
materials and substances whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

“Major Lease” means any Lease which individually, or when aggregated with other
Leases in the Improvements with the same tenant or its Affiliates, demises more
than 40,000 rentable square feet or contains a right to lease additional space
which, if exercised, would result in the tenant or its Affiliates leasing more
than 40,000 rentable square feet in the aggregate.

“Management Agreement” means, with respect to each Individual Property,
collectively, each of the Property Management Agreements entered into between
Manager and Plymouth Center, Plymouth Liberty and Plymouth Salisbury, as
applicable, pertaining to the management of the applicable Individual Property,
as the same may be amended or otherwise modified from time to time in accordance
with Section 5.4.

“Manager” means the Person designated as manager of the Property in the
Management Agreement, or any successor or assignee appointed in accordance with
this Agreement.

“Manager’s Subordination” means, with respect to each Individual Property, those
certain Manager’s Consent and Subordination of Management Agreements of even
date herewith by and between Plymouth Center, Plymouth Liberty and Plymouth
Salisbury, as applicable, and Manager to Lender.

“Material Adverse Effect” means a material adverse effect upon (a) the business
or financial position or results of operation of Borrower, (b) the ability of
Borrower to perform, or of Lender to enforce, any of the Loan Documents or (c)
the value of the Property.

“Material Alterations” shall have the meaning set forth in Section 5.2.

“Material Lease” means any Lease which (a) is a Major Lease, (b) (i) for a Lease
with greater than 20,000 rentable square feet, has a term (excluding any renewal
terms or extension options) of more than five (5) years and (ii) for a Lease
with 20,000 or fewer rentable square

6 

 

feet, has a term (excluding any renewal terms or extension options) of more than
eight (8) years, (c) is with an Affiliate of Borrower, or (d) contains a
purchase option or right of first refusal to purchase the Property.

“Maturity Date” shall have the meaning set forth in the Note.

“Maximum Amount” shall have the meaning set forth in the Note.

“Mortgage” means, collectively, those certain Mortgages, Assignments of Leases
and Rents, Security Agreements and Fixture Filings of even date herewith from
each Individual Borrower, as mortgagor or trustor, to or for the benefit of
Lender.

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations. Net Operating Income shall be
determined based upon actual Leases for tenants in occupancy and paying
scheduled monthly Rent actually collected (net of tenant concessions and any
tenant reimbursements except those which pertain to normal Operating Expenses)
during the trailing twelve (12) month period but and excluding commercial
tenants whose Leases expire in the succeeding six (6) months, less trailing
twelve (12) month Operating Expenses as reasonably adjusted by Lender to reflect
stabilized annual Operating Expenses. Notwithstanding the foregoing, for any Net
Operating Income determination prior to December 31, 2019, Net Operating Income
shall be determined from January 1, 2019 through the date of such determination
and expressed on annualized basis.

“Net Restoration Proceeds” shall have the meaning set forth in Section 7.6(b).

“Note” means that certain Promissory Note of even date herewith made by Borrower
in favor of Lender in the original principal amount of the Loan Amount.

“OFAC” means the Office of Foreign Assets Control, an agency of the United
States Department of Treasury.

“OP” shall have the meaning set forth in Section 6.1(h).

“OP Interests” shall have the meaning set forth in Section 6.1(h).

“OP Transfer” shall have the meaning set forth in Section 6.1(h).

“Operating Expenses” means the total of all expenditures, computed in accordance
with accounting principles reasonably acceptable to Lender (which shall in any
event be an accrual, not a cash, basis of accounting), of whatever kind relating
to the operation, maintenance and management of the Property that are incurred
on a regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance (i.e., those expenses that would not
be capitalized under GAAP), insurance premiums, license fees, Impositions,
advertising and marketing expenses, franchise fees, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding debt
service under the Loan, capital expenditures, tenant improvement costs and
leasing commissions, non-cash charges such as depreciation and

7 

 

amortization, taxes imposed on Borrower’s net income, expense items which are
paid directly by tenants (other than Real Estate Taxes) and contributions to the
Reserve Accounts.

“Partial Release” shall have the meaning set forth in Section 14.1.

“Payment Date” shall have the meaning set forth in the Note.

“Permits” shall have the meaning set forth in the Mortgage.

“Permitted Encumbrances” means, with respect to the Property, collectively,
(a) the Lien created by the Loan Documents, (b) all Liens and other matters
disclosed in the title insurance policy insuring the Mortgage, or any part
thereof which have been approved by Lender, (c) Liens, if any, for Impositions
imposed by any Governmental Authority not yet due or delinquent and (d) and such
other title exceptions approved by Lender in its sole discretion.

“Permitted Trade Payables” shall have the meaning set forth in the definition of
“Single Purpose Entity.”

“Permitted Transfer” shall have the meaning set forth in Section 6.1.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, or any
other entity, any Governmental Authority, and any fiduciary acting in such
capacity on behalf of any of the foregoing.

“Principal Indebtedness” means the principal amount of the Loan outstanding as
the same may be increased or decreased, as a result of prepayment or otherwise,
from time to time.

“Prohibited Person” means a Person:

(a)       subject to the provisions of Executive Order 13224;

(b)       owned or Controlled by, or acting for or on behalf of, a Person that
is subject to the provisions of Executive Order 13224;

(c)       with whom Borrower or any lender is prohibited from dealing by any of
the Anti-Terrorism Laws;

(d)       that commits, threatens or conspires to commit or supports “terrorism”
as defined in Executive Order 13224;

(e)       that is named on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or on any other similar list maintained by
OFAC pursuant to any authorizing statute, Executive Order 13224 or regulation;

(f)       within the term “designated national” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515; or

(g)       that is an Affiliate of any Person described in clauses (a) through
(f) above.

8 

 

“Property” or “Properties” means, collectively, each and every Individual
Property, as more fully set forth and defined in each Mortgage.

“Real Estate Taxes” means all real estate taxes (including any ad valorem or
value added taxes) and assessments (including, without limitation, to the extent
not discharged prior to the Closing Date, all assessments for public
improvements or benefits, whether or not commenced or completed within the term
of the Loan), now or hereafter levied or assessed or imposed against the
Property or part thereof, together with all interest and penalties thereon.

“Recognized Stock Exchange” shall have the meaning set forth in Section 6.1(g).

“Reimbursement Contribution” shall have the meaning set forth in Section
13.4(d).

“REIT Share Transfer” shall have the meaning set forth in Section 6.1(g).

“REIT Shares” shall have the meaning set forth in Section 6.1(g).

“Release” with respect to any Hazardous Substance includes but is not limited to
any presence, release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

“Remediation” includes but is not limited to any activity to (a) clean up,
detoxify, decontaminate, disinfect, contain, treat, remove, respond to, correct,
dispose of, transport, or otherwise remediate, prevent, cure or mitigate any
Release of any Hazardous Substance; (b) comply with any Environmental Laws or
with any permits issued pursuant thereto; or (c) inspect, investigate, study,
monitor, assess, audit, sample, test, or evaluate any actual, potential or
threatened Release of Hazardous Substances.

“Rent Roll” shall have the meaning set forth in Section 4.18.

“Rents” shall have the meaning set forth in the Mortgage.

“Reserve Account(s)” shall have the meaning set forth in Section 3.1(a).

“Restoration” shall have the meaning set forth in Section 7.6(b).

“Restoration Proceeds” shall have the meaning set forth in Section 7.6(a).

“Restoration Proceeds Threshold” shall have the meaning set forth in Section
7.6(b).

“Secondary Market Transaction” shall have the meaning set forth in Section 10.1.

“Side Letter” shall have the meaning set forth in Section 5.11.

“Single Purpose Entity” shall have the meaning set forth on Exhibit C.

“Taking” shall have the meaning set forth in Section 7.6(a).

9 

 

“Tax and Insurance Monthly Installment” shall have the meaning set forth in
Section 3.2(a).

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 3.1(a).

“Transfer” means (a) any conveyance, transfer, sale, Lease, assignment or Lien,
whether by operation of law or otherwise, of, on or affecting (i) all or any
portion of the Property, or (ii) any direct or indirect legal or beneficial
interest in Borrower (including any profit interest or the issuance of any new
direct or indirect Equity Interest in Borrower), and (b) any change in Control
of Borrower.

“Transferee” shall have the meaning set forth in Section 6.1(d).

“UCC” shall have the meaning set forth in the Mortgage.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, H.R. 3162, Public Law 107-56, as modified and reauthorized by the USA
Patriot Improvement and Reauthorization Act of 2005, H.R. 3199, Public Law
109-177 and the USA Patriot Act Additional Reauthorizing Amendments Act of 2006,
S.2271, Public Law 109-178, as the same may be amended from time to time.

“U.S. Publicly-Traded Entity” means a business entity whose securities are
listed on a Recognized Stock Exchange.

“Yield Maintenance Premium” shall have the meaning set forth in the Note.

Section 1.2     Principles of Construction. All references to sections and
exhibits are to sections and exhibits in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

ARTICLE 2
THE LOAN

Section 2.1     The Loan. Borrower shall receive only one disbursement hereunder
in the amount of the Loan Amount and any amount borrowed and repaid hereunder
may not be reborrowed. Borrower’s obligation to pay the Indebtedness is
evidenced by this Agreement and by the Note and secured by the Mortgage and the
other Loan Documents to the extent provided therein.

Section 2.2     Interest Rate; Payments. The Indebtedness shall accrue interest
at the rates and in the manner set forth in the Note. Borrower shall make
payments of principal and interest at the times and in the manner set forth in
the Note.

10 

 

Section 2.3     ACH Payments. In the event that electronic fund transfer
debiting is established for regularly scheduled payments under the Loan
Documents, Borrower will cooperate with Lender and provide such documentation as
is required to effectuate such payments by electronic fund transfer debit
transactions through the Automated Clearing House network from an account
designated by Borrower. Once the payment authorization is established, the
failure of the electronic funds transfer debit entry transaction to be timely
completed, for whatever reason, other than Lender’s failure to initiate the
debit, shall not relieve Borrower of its obligations to make all payments
required hereunder or under the other Loan Documents when due, and to comply
with Borrower’s other obligations under the Loan Documents.

ARTICLE 3
RESERVE ACCOUNTS; CASH MANAGEMENT

Section 3.1     Reserve Accounts Generally.

(a)       On the Closing Date, Lender shall establish a “Tax and Insurance
Reserve Account,” for the purpose of holding the funds to be deposited by
Borrower pursuant to Section 3.2. Each of the Tax and Insurance Reserve Account,
the Lease Termination Reserve Account and any other reserve account established
pursuant to the terms of the Loan Documents, if applicable, is referred to
herein individually as a “Reserve Account” and collectively as the “Reserve
Accounts.” Each Reserve Account shall be a custodial account established by
Lender and shall not constitute a trust fund. At Lender’s option, funds
deposited into a Reserve Account may be commingled with other money held by
Lender or its servicer. Borrower acknowledges and agrees that the Reserve
Accounts are subject to the sole dominion, control and discretion of Lender, its
authorized agents or designees, subject to the terms hereof. Borrower shall not
have the right to make any withdrawal from any Reserve Account.

(b)       Notwithstanding anything to the contrary contained herein, if an Event
of Default has occurred and is continuing, (i) any amounts deposited into or
remaining in any Reserve Account shall be for the account of Lender and may be
withdrawn by Lender to be applied to the Indebtedness in any manner as Lender
may elect in Lender’s discretion, and (ii) Borrower shall have no further right
in respect of the Reserve Accounts.

Section 3.2     Tax and Insurance.

(a)       On the date hereof, Borrower shall make an initial deposit of
$632,147.61 with Lender with respect to Real Estate Taxes. Such sums shall be
held by Lender in the Tax and Insurance Reserve Account. Beginning on the first
Payment Date and on each Payment Date thereafter, Borrower shall deliver to
Lender the amount estimated by Lender to be one-twelfth (1/12th) of the annual
amount of Real Estate Taxes and, subject to the provisions of Section 3.2(b)
below, insurance premiums for policies required pursuant to this Agreement
(collectively, the “Tax and Insurance Monthly Installment”). Lender may
re-calculate the Tax and Insurance Monthly Installment from time to time to
assure that funds are reserved in sufficient amounts to enable the payment of
Real Estate Taxes and insurance premiums thirty (30) days prior to their
respective due dates. If such amounts for the then current Fiscal Year or
payment period are not ascertainable by Lender at the time a monthly deposit is
required to be

11 

 

made, the Tax and Insurance Monthly Installment shall be Lender’s estimate based
on one-twelfth (1/12th) of the aggregate Real Estate Taxes and insurance
premiums for the prior Fiscal Year or payment period, with adjustments
reasonably determined by Lender. If for any reason the sums on deposit are
insufficient to enable the payment of Real Estate Taxes and insurance premiums
thirty (30) days prior to their respective due dates, Borrower shall, within ten
(10) days after demand by Lender, deposit the amount of the shortfall requested
by Lender. As soon as Real Estate Taxes and insurance premiums are fixed for the
then current Fiscal Year or period, the next ensuing Tax and Insurance Monthly
Installment shall be adjusted to reflect any deficiency or surplus in prior Tax
and Insurance Monthly Installments. Lender shall make payments of Real Estate
Taxes and insurance premiums out of the Tax and Insurance Reserve Account before
the same shall be delinquent to the extent that there are funds available in the
Tax and Insurance Reserve Account and Lender has received appropriate
documentation to establish the amount(s) due and the due date(s) as and when
provided above.

(b)       Notwithstanding the provisions of Section 3.2(a) above, Lender agrees
to conditionally waive the requirement that Borrower make deposits to the Tax
and Insurance Reserve Account for amounts with respect to insurance premiums
only on the condition that: (i) tenants that collectively occupy at least eighty
percent (80%) of the rentable square footage of the Property are performing
under their respective Leases without material default, (ii) the Debt Service
Coverage Ratio is not less than 1.10 to 1.0 and (iii) no Event of Default shall
exist. This conditional limited waiver is strictly conditioned upon the
satisfaction of the foregoing requirements. If any one or more of the foregoing
conditions are not satisfied, Lender may, at Lender’s sole discretion, terminate
this conditional limited waiver and reinstate the escrow requirements. The
waiver in this Section 3.2(b) is “personal” to Borrower and shall not apply to
any successor or assignee of Borrower’s interest in the Property. If the Debt
Service Coverage Ratio subsequently exceeds 1.15 to 1.0 for two (2) consecutive
quarters and no Event of Default exists, Lender shall reinstate the foregoing
waiver of deposits to the Tax and Insurance Reserve Account (unless and until
the Debt Service Coverage Ratio is less than 1.10 to 1.0 or an Event of Default
exists).

Section 3.3     Interest on Reserve Accounts. Borrower shall not be entitled to
any earnings or interest on funds deposited into the Reserve Accounts.

Section 3.4     Cash Management. If at any time during the term of the Loan the
Debt Service Coverage Ratio falls below 1.0 to 1.0, Borrower shall, upon
Lender’s request, establish a lockbox account controlled by Lender at a bank
acceptable to Lender into which all Rents shall be deposited by tenants. Amounts
deposited in such lockbox account shall be applied first to amounts due under
the Loan and Property related expenses approved by Lender, with any remaining
funds to be disbursed to Borrower provided no Event of Default then exists. If
an Event of Default exists, Lender may apply amounts in the lockbox account to
the Indebtedness in such order as Lender may determine. If the Debt Service
Coverage Ratio subsequently exceeds 1.05 to 1.0 for two (2) consecutive quarters
and no Event of Default exists, Borrower shall no longer be required to maintain
the lockbox account (unless and until the Debt Service Coverage Ratio is less
than 1.0 to 1.0 or an Event of Default exists).

12 

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Each Individual Borrower represents and warrants to Lender with respect only to
itself and where applicable, the Individual Property owned by it, as of the
Closing Date as follows:

Section 4.1     Organization. Each Individual Borrower (a) is duly organized and
validly existing in good standing under the laws of the State of its formation,
(b) is duly qualified to do business in each jurisdiction in which the nature of
its business or any of its Individual Property makes such qualification
necessary, (c) has the requisite power and authority to carry on its business as
now being conducted, and (d) has the requisite power to execute and deliver, and
perform its obligations under, the Loan Documents. Each Individual Borrower is a
“registered organization” within the meaning of the UCC in effect in the State
where such Individual Borrower is organized, and each Individual Borrower’s
organizational identification number issued by such State is set forth under its
signature hereto.

Section 4.2     Authorization. The execution and delivery by Borrower of the
Loan Documents, Borrower’s performance of its obligations thereunder and the
creation of the Liens provided for in the Loan Documents to which it is a party
(a) have been duly authorized by all requisite action on the part of Borrower,
(b) will not violate any provision of any applicable Legal Requirements, and
(c) will not be in conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under, or result in the creation or
imposition of any Lien (except in favor of Lender) of any nature whatsoever upon
any of the property or assets of Borrower pursuant to, any indenture or
agreement or instrument. Except for those obtained or filed on or prior to the
Closing Date, Borrower is not required to obtain any consent, approval or
authorization from, or to file any declaration or statement with, any
Governmental Authority in connection with or as a condition to the execution,
delivery or performance of the Loan Documents. The Loan Documents have been duly
executed and delivered by Borrower.

Section 4.3     Enforceability. The Loan Documents executed by Borrower in
connection with the Loan are the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their terms, subject
only to bankruptcy, insolvency and other limitations on creditors’ rights
generally and to equitable principles. Such Loan Documents are, as of the
Closing Date, not subject to any right of rescission, set-off, counterclaim or
defense by Borrower, including the defense of usury.

Section 4.4     Litigation. There are no actions, suits or proceedings at law or
in equity by or before any Governmental Authority or other agency now pending
and served or, to Borrower’s knowledge, threatened in writing, involving or
concerning Borrower or the Property or involving or concerning, Guarantor or
Manager that would reasonably be expected to have a Material Adverse Effect.

Section 4.5     Full and Accurate Disclosure. No written statement of fact made
by or on behalf of Borrower in the Loan Documents or in any other document or
certificate delivered to Lender by Borrower contained, as of the date such
statement, document or certificate was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make statements
contained herein or therein not misleading. There is no fact presently known

13 

 

to Borrower which has not been disclosed to Lender which materially adversely
affects Borrower or the Property. Since the delivery of such data, except as
otherwise disclosed in writing to Lender, there has been no material adverse
change in the financial position of Borrower or the Property, or in the results
of operations of Borrower. Borrower has not incurred any obligation or
liability, contingent or otherwise, not reflected in such financial data which
might have a Material Adverse Effect.

Section 4.6     Compliance. Except as disclosed in the Side Letter, to
Borrower’s knowledge, Borrower, the Property and Borrower’s use thereof and
operations thereat comply in all material respects with all applicable Legal
Requirements. Borrower has obtained (in its own name) all Permits necessary to
use and operate the Property as currently used and operated, and all such
Permits are in full force and effect.

Section 4.7     ERISA. Neither Borrower nor any ERISA Affiliate (as defined
below) maintains, contributes to, has any obligation to contribute to, or has
any direct or indirect liability with respect to any “employee benefit plan,”
“multiemployer plan,” or any other “plan” (each as defined in ERISA). Borrower
is not an “employee benefit plan,” as defined in Section 3(3) of ERISA, subject
to Title I of ERISA, a “plan,” as defined in Section 4975(e)(1) of the Code,
subject to Code Section 4975, or a “governmental plan” within the meaning of
Section 3(32) of ERISA. None of the assets of Borrower constitutes “plan assets”
of one or more of any such plans under 29 C.F.R. Section 2510.3-101 or
otherwise. Transactions by or with Borrower do not violate state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans and such state statutes do not in any manner affect the
ability of Borrower to perform its obligations under the Loan Documents or the
ability of Lender to enforce any and all of its rights under this Agreement. If
an investor or direct or indirect equity owner in Borrower is a plan that is not
subject to Title I of ERISA or Section 4975 of the Code, but is subject to the
provisions of any federal, state, local, non-U.S. or other laws or regulations
that are similar to those portions of ERISA or the Code, the assets of Borrower
do not constitute the assets of such plan under such other laws. “ERISA
Affiliate” means any corporation or trade or business that is a member of any
group of organizations (a) described in Section 414(b) or (c) of the Code, of
which Borrower is a member, and (b) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code, of which Borrower is a member.
Borrower shall take or refrain from taking, as the case may be, such actions as
may be necessary to cause the representations and warranties in this Section 4.7
to remain true and accurate throughout the term of the Loan.

Section 4.8     Not Foreign Person. No Individual Borrower is a “foreign person”
within the meaning of § 1445(f)(3) of the Code.

Section 4.9     Investment Company Act; Public Utility Holding Company Act. No
Individual Borrower is (a) an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended, or (b) subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money.

14 

 

Section 4.10     Title to the Property; Liens. Borrower owns good, indefeasible
and insurable title to the Property, free and clear of all Liens, other than the
Permitted Encumbrances. The Permitted Encumbrances do not and will not
materially and adversely affect (a) the ability of Borrower to pay in full all
sums due under the Note or any of its other obligations under the Loan Documents
in a timely manner or (b) the use of the Property for the use currently being
made thereof, the operation of the Property as currently being operated or the
value of the Property. The Mortgage creates a valid and enforceable first Lien
on the Property and a valid and enforceable first priority security interest in
the personal property constituting part of the Property, subject to no Liens
other than the Permitted Encumbrances. The Assignment of Leases creates a valid
and enforceable first Lien on and a valid and enforceable first priority
security interest in all of Borrower’s interest in all Leases, subject to no
Liens other than the Permitted Encumbrances.

Section 4.11     Condemnation. To Borrower’s knowledge, and except as otherwise
disclosed in the zoning reports delivered to Lender prior to the Closing Date,
no Taking has been commenced with respect to all or any portion of the Property
or for the relocation of roadways providing access to the Property.

Section 4.12     Utilities and Public Access. The Property has adequate rights
of access to public ways and is served by all utilities required for the current
use thereof.

Section 4.13     Separate Lots. The Property is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot.

Section 4.14     Assessments. Except as disclosed in Lender’s title insurance
policies, there are no pending or, to the knowledge of Borrower, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor, to the knowledge of Borrower, are there any contemplated
improvements to the Property that may result in such special or other
assessments.

Section 4.15     Flood Zone. Except as shown on the surveys delivered to Lender
in connection with the Loan, the Property is not located in a flood hazard area
as designated by the Federal Emergency Management Agency.

Section 4.16     Physical Condition. Except as disclosed in the engineering
report(s) delivered to Lender in connection with the Loan, to Borrower’s
knowledge, the Property is free of material structural defects and all building
systems contained therein are in good working order in all material respects
subject to ordinary wear and tear.

Section 4.17     Margin Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by applicable Legal Requirements.

Section 4.18     Leases and Rents. (a) Borrower is the sole owner of the
lessor’s entire interest in the Leases, and neither the Leases nor any Rents
have been Transferred by Borrower except to Lender pursuant to the Loan
Documents; (b) the rent roll attached hereto as Exhibit A

15 

 

(the “Rent Roll”) is true, complete and correct on and as of the date hereof;
(c) there are no Leases now in effect except those set forth on the Rent Roll
and Borrower has delivered to Lender true, correct and complete copies of all
Leases (together with all modifications thereto) for any commercial space in the
Property; (d) except as disclosed to Lender in writing (including but not
limited to in any tenant estoppel certificates delivered to Lender in connection
with the Loan) (i) none of the Rents have been collected for more than one (1)
month in advance; (ii) the premises demised under the Leases have been completed
and the tenants under the Leases have accepted and taken possession of the same
on a rent-paying basis; (iii) to Borrower’s knowledge, there exists no offset or
defense to the payment of any portion of the Rents; (iv) no Lease contains an
option to purchase, right of first refusal to purchase, expansion right, or any
other similar provision; (v) to Borrower’s knowledge, there are no defaults or
events of default (and to Borrower’s knowledge, no events or circumstances exist
which with or without the giving of notice, the passage of time or both may
constitute a default or event of default) under any of the Leases; and (vi) no
residential Lease is for a term of less than six (6) months or more than twelve
(12) months; (e) no Person has any possessory interest in, or right to occupy,
the Property except under and pursuant to a Lease; and (f) Borrower is holding
all security deposits collected under Leases in a segregated account and in
accordance with all applicable Legal Requirements, and Borrower has delivered
all non-cash security deposits to Lender.

Section 4.19     Compliance with Anti-Terrorism, Embargo, Sanctions and
Anti-Money Laundering Laws.

(a)       None of Borrower, Guarantor, or any of their respective Affiliates or
any Person that Controls Borrower or Guarantor or owns a twenty percent (20%) or
greater direct or indirect Equity Interest in Borrower or Guarantor (except to
the extent that such Person’s interest in Borrower is through a U.S.
Publicly-Traded Entity):

(i)       is or will be in violation of any Anti-Terrorism Law or Anti-Money
Laundering Law;

(ii)       is or will be a Prohibited Person;

(iii)       has been convicted of, or charged with, or has reason to believe
that they are under investigation for, any violation of any Anti-Terrorism Law
or Anti-Money Laundering Law or drug trafficking law;

(iv)       has been assessed civil penalties or had any of its funds seized or
forfeited under any Anti-Terrorism Law or Anti-Money Laundering Law or drug
trafficking law;

(v)       is or will knowingly conduct any business or engage in any transaction
or dealing with any Prohibited Person, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person;

(vi)       is or will knowingly deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or

16 

 

(vii)       is or will engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose or intent of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
or Anti-Money Laundering Law.

(b)       Borrower has taken reasonable measures appropriate to the
circumstances (and in any event as required by law), to ensure that Borrower is
in compliance with all current and future Anti-Money Laundering Laws and laws,
regulations and government guidance for the prevention of terrorism, terrorist
financing and drug trafficking.

(c)       Borrower has taken reasonable measures appropriate to the
circumstances (and in any event as required by law), with respect to each holder
of an interest in Borrower, to ensure that funds invested by such holders in
Borrower are derived from legal sources.

(d)       Borrower requires, and has taken reasonable measures to ensure
compliance with the requirement that neither Guarantor nor any of its
Affiliates, nor any Person who owns or controls a direct or indirect interest in
Borrower is or shall be a Prohibited Person.

(e)       All payments by Borrower to Lender or from Lender to Borrower will
only be made and received in Borrower’s name (from an account in the name of
Plymouth Industrial OP, LP) and to and from a bank account of a bank based or
incorporated in or formed under the laws of the United States or a bank that is
not a “foreign shell bank” within the meaning of the U.S. Bank Secrecy Act (31
U.S.C. § 5311 et seq.), as amended, and the regulations promulgated thereunder
by the U.S. Department of the Treasury, as such regulations may be amended from
time to time.

(f)       Neither the Loan, nor Borrower’s use of the proceeds thereof, will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

(g)       Borrower shall deliver to Lender, upon Lender’s request at any time
until the Indebtedness shall be paid in full, a certification confirming
compliance with this Section 4.19 or such information as Lender reasonably
determines to be necessary or appropriate to comply with any Anti-Money
Laundering Law or Anti-Terrorism Law, or to respond to requests for information
concerning the identity of Borrower or any of its Affiliates or any Person who
owns a direct or indirect interest in Borrower, from any Governmental Authority,
self-regulatory organization or financial institution in connection with its
anti-money laundering and anti-terrorism compliance procedures, or to update
such information. The representations and warranties set forth in this Section
4.19 shall be deemed repeated and reaffirmed by Borrower as of each date that
Borrower makes a payment to Lender under any of the Loan Documents or receives
any disbursement of Loan proceeds, reserve funds or other funds from Lender.
Borrower agrees promptly to notify Lender in writing in the event that Borrower
has reason to believe that any of the warranties and representations in this
Section 4.19 are no longer correct.

 

Section 4.20     Organizational Chart. The organizational chart attached hereto
as Exhibit B is true, complete and correct on and as of the date hereof. No
Person other than those

17 

 

Persons shown on Exhibit B has a twenty percent (20%) or greater ownership
interest, or right of Control, directly or indirectly, in Borrower.

Section 4.21     Single-Purpose Entity. Borrower is and will continue to be a
Single Purpose Entity.

Section 4.22     Management Agreement. The Management Agreement is in full force
and effect, and constitutes the entire agreement with respect to the management
of the Property between Manager and Borrower and has not been assigned or
encumbered (other than pursuant to the Mortgage), or modified, amended, or
supplemented. Neither Manager nor Borrower is in default in the performance of
the terms and provisions of the Management Agreement.

Section 4.23     Solvency; Fraudulent Conveyance. Borrower (i) has not entered
into this Agreement or any Loan Document with the actual intent to hinder,
delay, or defraud any creditor, and (ii) has received reasonably equivalent
value in exchange for its obligations under the Loan Documents. The fair
saleable value of Borrower’s assets is and will, immediately following the
execution and delivery of the Loan Documents, be greater than Borrower’s total
liabilities (including the maximum amounts of its subordinated, unliquidated,
disputed, or contingent liabilities or its debts as such debts become absolute
and matured). Borrower’s assets do not and will not, immediately following the
execution and delivery of the Loan Documents, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted.
Borrower does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amount to be payable on or in respect of obligations of Borrower).

ARTICLE 5
COVENANTS

Borrower covenants and agrees that, from the Closing Date and until payment in
full of the Indebtedness:

Section 5.1     Compliance with Legal Requirements; Impositions and Other
Claims; Contests.

(a)       Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, Permits and franchises necessary for the conduct of its business and
comply in all material respects with all applicable Legal Requirements,
Contracts, Permits, and private covenants, conditions and restrictions that at
any time apply to Borrower or the Property. Borrower shall notify Lender
promptly of any written notice or order that Borrower receives from any
Governmental Authority relating to Borrower’s failure to comply with such
applicable Legal Requirements.

(b)       Except to the extent that Lender is obligated to pay Real Estate Taxes
and insurance premiums from the Tax and Insurance Reserve Account pursuant to
the terms of Section 3.2, Borrower shall pay before delinquency all Impositions
and insurance premiums with respect to itself and the Property in accordance
with the terms hereof. Borrower may, at its expense, after prior notice to
Lender, contest by appropriate proceedings conducted in good faith

18 

 

and with due diligence, the validity or application of any Legal Requirements,
Imposition, or any claims of mechanics, materialmen, suppliers or vendors, and
may withhold payment of the same pending such proceedings if permitted by law,
as long as (i) in the case of any Impositions or claims of mechanics,
materialmen, suppliers or vendors, such proceedings shall suspend the collection
thereof from the Property, (ii) neither the Property nor any part thereof or
interest therein will be sold, forfeited or lost if Borrower pays the amount or
satisfies the condition being contested, and Borrower would have the opportunity
to do so, in the event of Borrower’s failure to prevail in such contest,
(iii) Lender would not, by virtue of such permitted contest, be exposed to any
risk of civil or criminal liability, and neither the Property nor any part
thereof or any interest therein would be subject to the imposition of any Lien
for which Borrower has not furnished additional security as provided in clause
(iv) below, as a result of the failure to comply with any Legal Requirement of
such proceeding which would not be released if Borrower pays the amount or
satisfies the condition being contested, and Borrower would have the opportunity
to do so, in the event of Borrower’s failure to prevail in the contest, and (iv)
Borrower shall have furnished to Lender additional security in respect of the
claim being contested or the loss or damage that may result from Borrower’s
failure to prevail in such contest in such amount as may be requested by Lender,
but in no event less than one hundred twenty-five percent (125%) of the amount
of such claim.

Section 5.2     Maintenance; Waste; Alterations. Borrower shall at all times
keep the Property in good repair, working order and condition, except for
reasonable wear and use. Borrower shall not permit the Improvements, Equipment
or Inventory to be removed or demolished or otherwise altered (provided,
however, that Borrower may remove or demolish worn out or obsolete Improvements,
Equipment and Inventory that are promptly replaced with Improvements, Equipment
or Inventory, as applicable, of equivalent or greater value and functionality,
unless Borrower reasonably determines that such replacement is not necessary for
the operation of the Property and would not have a Material Adverse Effect).
Borrower may not, without Lender’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed, perform alterations to the
Improvements and Equipment which (a) exceed $1,000,000.00 in any individual
instance (not including (i) tenant improvement work performed pursuant to the
terms of any Lease executed on or prior to the date hereof or Leases approved
pursuant to Section 5.7 and (ii) alterations performed in connection with a
Restoration, which shall be governed by the provisions of Section 7.6), or (b)
are not in the ordinary course of Borrower’s business (such alterations,
“Material Alterations”). Borrower shall pay to Lender a processing fee in
connection with Lender’s review and approval of any Material Alteration and
shall reimburse Lender for all actual reasonable costs and expenses incurred by
Lender, including the reasonable out of pocket fees charged by any professional
engaged by Lender in connection with any such Material Alteration. With respect
to any Material Alteration, as a condition to Lender’s approval, Lender may, at
its option, require Borrower to deliver to Lender security for payment of the
cost of such Material Alteration in an amount equal to one hundred twenty-five
percent (125%) of the cost of such Material Alteration, as estimated by Lender.
Any such deposit shall be disbursed to Borrower for payment of the expenses
incurred in connection with the Material Alteration in the same manner as set
forth in Section 7.7 hereof. Upon completion of such Material Alteration in
accordance with the terms hereof, such security shall be returned to Borrower
provided no Event of Default then exists. For any Material Alterations matter
requiring Lender’s consent as set forth herein or in any of the other Loan
Documents, if Borrower has not received Lender’s written response within fifteen
(15) Business Days after the

19 

 

delivery of written request for such consent to Lender, together with the
required documentation and other relevant information regarding the requested
Material Alteration, then Borrower may provide a second written notification to
Lender and, provided that the cover page of the second written notification
specifies in boldface 20 point font the following: “IMMEDIATE RESPONSE REQUIRED;
CONSENT WILL BE DEEMED GIVEN IF RESPONSE IS NOT RECEIVED WITHIN TEN (10)
BUSINESS DAYS”, Lender’s failure to respond within ten (10) Business Days after
its receipt of such second notification, together with any requested information
necessary to make such determination, shall be deemed to constitute Lender’s
consent to the proposed Material Alteration.

Section 5.3     Access to Property and Records. Borrower shall permit agents,
representatives and employees of Lender during normal business hours (at
Lender’s cost and expense if no Event of Default has occurred), to inspect (a)
the Property or any part thereof, and (b) such books, records and accounts of
Borrower and to make such copies or extracts thereof as Lender shall desire, in
each case at such reasonable times as may be requested by Lender upon reasonable
advance notice; provided that Lender shall use commercially reasonable efforts
to minimize disruptions to tenants in connection therewith. Absent an Event of
Default, such access shall be limited to no more than twice each calendar year.

Section 5.4     Management of Property. The Property will be managed at all
times by the Manager pursuant to the Management Agreement unless terminated as
provided in the Loan Documents. Borrower shall diligently perform all terms and
covenants of the Management Agreement. Borrower shall not (a) surrender,
terminate, cancel, or materially modify the Management Agreement, (b) enter into
any other agreement relating to the management or operation of the Property with
Manager or any other Person, (c) consent to the assignment by Manager of its
interest under the Management Agreement or (d) waive or release any of its
rights and remedies under the Management Agreement, in each case, without the
consent of Lender, which consent shall not be unreasonably withheld or delayed.
If at any time Lender consents to the appointment of a new manager, such new
manager and Borrower shall, as a condition to Lender’s consent, execute a
subordination of management agreement in form and substance reasonably
satisfactory to Lender. Borrower may from time to time appoint a successor
manager to manage the Property, subject to Lender’s prior written approval,
which approval shall not be unreasonably withheld, provided that any successor
manager selected hereunder by Lender or Borrower to serve as Manager (i) shall
be a reputable management company having at least seven (7) years’ experience in
the management of at least five (5) commercial properties with similar sizes and
uses as the Property and in the jurisdiction in which the Property is located,
(ii) shall not be paid management fees in excess of fees which are market fees
for comparable managers of comparable properties in the same geographic area,
(iii) shall have all the necessary licenses and other permits required under
applicable Legal Requirements and (iv) shall not be the subject of a bankruptcy
or similar insolvency action.

Section 5.5     Financial and Other Reporting.

(a)       Borrower shall keep and maintain or shall cause to be kept and
maintained, on a Fiscal Year basis, in accordance with Approved Accounting
Principles, books, records and accounts reflecting in reasonable detail all of
the financial affairs of Borrower and all items of income and expense in
connection with the operation of the Property.

20 

 

(b)       Periodic Reporting.

(i)       Quarterly Reporting. Borrower shall furnish to Lender within
forty-five (45) days following the end of each of the first, second, and third
calendar quarter, a copy of the financial and operating statements, as
applicable, of Borrower and the Property for such period, together with (i) a
rent roll for such period in accordance with Lender’s Microsoft Excel template
which may be updated from time to time, (ii) a document detailing any material
defaults which have occurred under any Leases during such calendar quarter and
listing any tenants which have vacated or have provided notice of its intent to
vacate during such quarter and the circumstances for tenant vacating, and (iii)
such other occupancy and rate statistics as Lender shall request in Lender’s
reasonable discretion.

(ii)       Annual Reporting. Borrower shall furnish to Lender within ninety (90)
days following the end of each Fiscal Year, a (i) copy of the financial and
operating statements, as applicable, of Borrower, the Property and Guarantor for
such period, including a statement of operations (profit and loss), a statement
of cash flows, a calculation of net operating income, a balance sheet, an aged
accounts receivable report, (ii) a rent roll for such period in the format set
forth in Section 5.5(b)(i) above, (iii) a document detailing any material
defaults which have occurred under any Leases during the preceding fourth
calendar quarter and listing any tenants which have vacated or have provided
notice of its intent to vacate during such quarter and the circumstances for
tenant vacating, and (iv) such other information or reports as shall be
reasonably requested by Lender.

(c)       In the event the Debt Service Coverage Ratio falls below 1.10 to 1.0
or if an Event of Default exists (i) upon Lender’s request, the annual financial
statements required pursuant to Section 5.5(b)(ii) above shall be audited by an
independent accounting firm acceptable to Lender in Lender’s sole discretion and
(ii) Borrower shall provide Lender within thirty (30) days after the end of each
calendar month: (A) a current rent roll in the format set forth in Section
5.5(b)(i) above, (B) monthly balance sheets for the Property, along with a
detailed budget for the Property for the then-current month for Lender’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, (C) year-to-date operating statements for the Property and (D) such
further information with respect to Borrower, Guarantor and the operation of the
Property as may be requested by Lender (including bank records and copies of
annual tax returns prepared for Borrower and any Guarantor). If the Debt Service
Coverage Ratio subsequently exceeds 1.15 to 1.0 for two (2) consecutive quarters
and no Event of Default exists, Borrower shall not be required to deliver the
additional reporting set forth in this Section 5.2(c) (unless and until the Debt
Service Coverage Ratio is less than 1.10 to 1.0 or an Event of Default exists).

(d)       Borrower shall give prompt written notice to Lender of any litigation
or governmental proceedings pending or threatened in writing involving Borrower
or the Property which is not covered by insurance maintained by Borrower.

(e)       Borrower shall furnish to Lender, within ten (10) Business Days after
request (which, so long as no Event of Default exists, such requests shall not
be made more than twice during any 12 month period), such further information
with respect to Borrower and the operation of the Property as may be reasonably
requested by Lender (including all business plans

21 

 

prepared for Borrower and for the operation of the Property, and copies of
annual tax returns prepared for any Guarantor).

(f)       Borrower shall furnish to Lender, within ten (10) Business Days after
request, such certifications or other evidence that the representations and
warranties set forth in Sections 4.7, 4.19 and 4.21 are true and correct as of
the date of such certification.

(g)       If Borrower fails to provide to Lender or its designee the financial
statements and other information required pursuant to this Section 5.5 within
the respective time period specified, then, in addition to any other rights and
remedies available to Lender under the Loan Documents, Borrower shall pay to
Lender (or cause to be paid), at Lender’s option and in its discretion, a fee in
the amount of $2,500, which amount shall constitute a portion of the
Indebtedness and, if unpaid within ten (10) Business Days, shall accrue interest
at the Default Rate; provided, however, such fee shall be waived by Lender one
(1) time in the event Borrower fails to timely deliver a financial statement or
information required by this Section 5.5(g). The foregoing fee shall be payable
for each subsequent reporting period until compliance is achieved.

All financial statements and other documents to be delivered pursuant to this
Agreement shall be (A) in form and substance reasonably acceptable to Lender,
(B) prepared in accordance with Approved Accounting Principles, (C) certified by
an officer of Borrower as being true, correct and complete in all material
respects and fairly reflecting the results of operations and financial condition
of Borrower for the relevant period, as applicable and (D) accompanied by a
certification from an officer of Borrower certifying to Lender that the
representations and warranties set forth in Section 4.21 are true and correct as
of the date of such certification.

Section 5.6     Place of Business; State of Organization. Borrower shall not
change its (a) chief executive office or its principal place of business or
place where its books and records are kept, or (b) the jurisdiction in which it
is organized, in each case without giving Lender at least thirty (30) days’
prior written notice thereof and promptly providing Lender such information as
Lender may reasonably request in connection therewith.

Section 5.7     Leases.

(a)       Borrower shall (i) observe and perform all of the material obligations
imposed upon the lessor under the Leases; (ii) promptly send copies to Lender of
all notices of default that Borrower shall send or receive under any Major
Lease; (iii) promptly notify Lender of any tenant under a Major Lease at the
Property which has vacated, or has given Borrower written notice of its
intention to vacate, the premises (or any portion thereof) leased to such tenant
pursuant to the applicable Major Lease; (iv) enforce the terms, covenants and
conditions in all material respects in the Leases to be observed by tenants in
accordance with commercially reasonable practices for properties similar to the
Property; and (v) obtain the prior written approval of Lender, which approval
shall not be unreasonably withheld, conditioned or delayed, for any Material
Lease, any amendment thereto, assignment thereof, or subletting thereunder
(unless approval for such assignment or subletting is not required pursuant to
the express terms of such Lease).

22 

 

(b)       Borrower may enter into, amend, extend or modify any Lease, other than
a Material Lease, after the date hereof, without the prior written consent of
Lender provided that (i) no Event of Default then exists, (ii) any new Lease is
documented using, and does not materially deviate from, the standard lease form
approved by Lender in its reasonable discretion and (iii) any new Lease or
amendment, extension or modification of an existing Lease (A) provides for
rental rates and terms comparable to existing local market rates and terms (for
comparable space) as of the date it is executed (unless in the case of a renewal
or extension, the rent payable during such renewal term, or a formula or other
method to compute such rent, has been specified in the original Lease); (B) is
an arms-length transaction with a tenant that is not an Affiliate of Borrower;
(C) is subordinate to the Mortgage and the tenant thereunder agrees to attorn to
Lender; and (D) would not, by virtue of any such amendment, extension or
modification, become a Material Lease. If the Debt Service Coverage Ratio is
less than 1.60 to 1.0 and thereafter until such time as the Debt Service
Coverage Ratio is 1.70 to 1.0 for three (3) consecutive calendar quarters,
Borrower shall not enter into, terminate, materially amend, extend or modify any
Lease without Lender’s prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed. All proposed Material Leases and
other Leases that do not satisfy the requirements set forth in this Section 5.7
shall require Lender’s prior written approval at Borrower’s sole expense
(including Lender’s reasonable out-of-pocket legal fees and expenses), which
approval shall not be unreasonably withheld, conditioned, or delayed. Borrower
shall promptly deliver to Lender a copy of each Lease (other than a residential
lease) entered into after the Closing Date, together with written certification
from Borrower confirming that (y) the copy delivered is a true, complete and
correct copy of such Lease and (z) Borrower has satisfied all conditions of this
Section 5.7.

(c)       Borrower shall not (i) make any assignment or pledge of any Lease or
Rents to anyone other than Lender until the Indebtedness is paid in full, (ii)
collect any Rents under the Leases more than one (1) month in advance (except
that Borrower may collect in advance such security deposits as are not
prohibited pursuant to applicable Legal Requirements and are commercially
reasonable in the prevailing market), (iii) enter into, amend or terminate any
Material Lease without Lender’s prior consent which consent shall not be
unreasonably withheld, conditioned or delayed (provided, however, that (i)
Borrower may enter into an amendment or other agreement with a tenant under a
Lease existing as of the date hereof, (A) that merely memorializes said tenant’s
exercise of any rights under its Lease or (B) which is otherwise expressly
required under the terms set forth in said tenant’s Lease or (ii) Borrower may
terminate any such Material Lease if the lessee thereunder is in material
monetary default of such Material Lease) or (iv) execute or grant any
modification of any Lease which in the aggregate might have a Material Adverse
Effect.

(d)       Within two (2) Business Days after Borrower receives a lease
termination or similar payment pursuant to any Lease, Borrower shall deliver
such payment to Lender to be held in the Lease Termination Reserve Account if
(i) an Event of Default then exists, (ii) such payment is in excess of $250,000
or (iii) the Debt Service Coverage Ratio is less than 1.0 to 1.0 at the time
such payment is made (without giving effect to any Rent under the terminated
Lease). All sums in the Lease Termination Reserve Account shall be used only to
pay tenant improvement expenses and leasing commissions approved by Lender that
Borrower incurred in connection with replacing the tenant at the Property that
made the related lease termination payment pursuant to a replacement Lease
approved (or deemed approved, as applicable) by

23 

 

Lender pursuant to this Agreement. Provided no Event of Default then exists, any
portion of such lease termination payment remaining after application of the
same pursuant to this Section 5.7(d) shall be returned to Borrower provided that
the related tenant is in occupancy and open for business.

(e)       Any letter of credit or other instrument that Borrower receives in
lieu of a cash security deposit under any Lease shall, if permitted pursuant to
applicable Legal Requirements, name Lender as payee or mortgagee thereunder (or,
at Lender’s option, be fully assigned to and held by Lender).

(f)       For any leasing matter requiring Lender’s consent as set forth herein
or in any of the other Loan Documents, if Borrower has not received Lender’s
written response within ten (10) Business Days after the delivery of written
request for such consent to Lender, together with the final form of the proposed
Lease amendment, modification, renewal, extension or new Lease or other relevant
document and financial and other information regarding the tenant (to the extent
available and subject to any confidentiality requirements of the related
tenant), then Borrower may provide a second written notification to Lender and,
provided that the cover page of the second written notification specifies in
boldface 20 point font the following: “IMMEDIATE RESPONSE REQUIRED; CONSENT WILL
BE DEEMED GIVEN IF RESPONSE IS NOT RECEIVED WITHIN TEN (10) BUSINESS DAYS”,
Lender’s failure to respond within ten (10) Business Days after its receipt of
such second notification, together with any requested information necessary to
make such determination, shall be deemed to constitute Lender’s consent to the
proposed Lease amendment, modification, renewal, extension, new Lease or other
leasing matter.

Section 5.8     Zoning; Joint Assessment. Borrower shall not change the
Property’s use or initiate, join in or consent to any (a) change in any private
restrictive covenant, zoning ordinance or other public or private restrictions
limiting or defining the Property’s uses or any part thereof (including filing a
declaration of condominium, map or any other document having the effect of
subjecting the Property to the condominium or cooperative form of ownership),
except those necessary in connection with the uses permitted pursuant to this
Agreement, or (b) joint assessment of the Property with any other real or
personal property.

Section 5.9     Other Indebtedness. Borrower shall not incur, create, assume,
allow to exist, become or be liable in any manner with respect to any other
indebtedness or monetary obligations, except for the Indebtedness and Permitted
Trade Payables.

Section 5.10     Change in Business. Borrower shall not cease to be a Single
Purpose Entity. Borrower shall not modify, amend, restate or replace its
organizational documents in any material manner without the prior written
consent of Lender, which consent shall not be unreasonably withheld.

Section 5.11     Post-Closing Obligations. Borrower shall perform the repairs
and other matters at the Property as more particularly set forth in that certain
side letter delivered to Lender dated as of the Closing Date (the “Side
Letter”).

24 

 

ARTICLE 6
TRANSFERS

Borrower covenants and agrees that, from the Closing Date and until payment in
full of the Indebtedness:

Section 6.1     Permitted Transfers. Borrower will not allow any Transfer
(including any Lien on the Property) to occur other than the following Transfers
(each, a “Permitted Transfer”):

(a)       Permitted Encumbrances;

(b)       Leases (or amendments thereto) that are not Material Leases (or
amendments thereto), and Material Leases (or amendments thereto) that have been
approved by Lender (or deemed approved) in accordance with Section 5.7;

(c)       Provided no Event of Default then exists, Transfers of direct or
indirect Equity Interests in Borrower which in the aggregate during the term of
the Loan (i) do not exceed forty-nine percent (49%) of the total direct or
indirect equity legal or beneficial ownership interests in Borrower, and (ii) do
not result in a change in Control of Borrower, provided that Borrower shall give
Lender notice of such Transfer together with copies of all instruments effecting
such Transfer within twenty (20) Business Days after the date of such Transfer;

(d)       A one-time Transfer of (i) more than forty-nine percent (49%) of the
total direct or indirect Equity Interests in Borrower, or any indirect or direct
Equity Interest that results in a change of Control of Borrower, or (ii) all or
substantially all of the Property, in each case to another party (the
“Transferee”), provided that in each case with respect to clauses (i) and (ii),
(A) no Event of Default then exists, (B) Borrower shall pay to Lender (or cause
to be paid) a transfer fee in the amount of one percent (1%) of the
then-outstanding Principal Indebtedness, (C) the identity, experience, financial
condition, creditworthiness, single purpose nature and bankruptcy remoteness of
the Transferee and the replacement guarantors shall be satisfactory to Lender in
its sole discretion, (D) Borrower, Transferee, Guarantor and the replacement
guarantors shall execute and deliver any and all documentation as may be
reasonably required by Lender, in form and substance reasonably satisfactory to
Lender in Lender’s reasonable discretion (including assumption documents),
(E) counsel to Transferee and the replacement guarantors shall deliver to Lender
opinion letters relating to such Transfer in form and substance reasonably
satisfactory to Lender in Lender’s reasonable discretion, (F) if the Property is
transferred, Borrower shall deliver (or cause to be delivered) to Lender, either
a new title insurance policy or an endorsement to Lender’s title insurance
policy relating to the change in the identity of the vestee and the execution
and delivery of the transfer documentation in form and substance reasonably
acceptable to Lender, (G) the ratio of the then-outstanding Indebtedness to the
purchase price (excluding closing costs and net of seller credits) does not
exceed the ratio of the then-outstanding Principal Indebtedness to the appraised
value set forth in the appraisal delivered to Lender at the closing of the Loan,
(H) the Debt Service Coverage Ratio, after giving effect to the Transfer, shall
equal or exceed 1.5 to 1.0 and (I) Borrower pays all expenses incurred by Lender
in connection with such Transfer, including Lender’s reasonable

25 

 

attorneys’ fees and expenses, all recording fees, and all fees payable to the
applicable title company for the delivery to Lender of the policy or endorsement
referred to in clause (F) above;

(e)       Transfers of a direct or indirect legal or beneficial ownership
interest in Borrower that occur by devise or bequest or by operation of law upon
the death of a natural person that was the holder of such interest to a member
of the immediate family of such interest holder or a trust or family
conservatorship established for the benefit of such immediate family member,
provided that (i) Manager continues to be responsible for the management of the
Property, and such Transfer shall not result in a change of the day to day
operations of the Property, (ii) Borrower shall give Lender notice of such
Transfer together with copies of all instruments effecting such Transfer within
twenty (20) Business Days after the date of such Transfer, and (iii) if such
Transfer would result in a change of Control of Borrower, Borrower shall have
(A) obtained Lender’s consent to such Transfer within thirty (30) days after
such Transfer, which consent may be granted or withheld in Lender’s sole
discretion, and (B) reimbursed Lender for all expenses incurred by Lender in
connection with such Transfer;

(f)       Inter vivos or testamentary Transfers of all or any portion of the
direct or indirect Equity Interest in Borrower to (i) one or more immediate
family members of the current holders of such Equity Interests (a “Current
Owner”), or (ii) a trust or other entity in which all of the beneficial interest
is held by a Current Owner or one or more immediate family members of a Current
Owner; provided, that in each case (A) no Event of Default then exists, (B) such
Transfer is made in connection with a Current Owner’s bona fide, good faith
estate planning, (C) no change in Control of Borrower results therefrom unless
the provisions of Section 6.1(e) have been satisfied, (D) no such Transfer has
an adverse effect on the bankruptcy remote status of Borrower and (E) Borrower
shall give Lender notice of such Transfer together with copies of all
instruments effecting such Transfer within twenty (20) Business Days after the
date of such Transfer. As used herein, “immediate family members” shall mean the
spouse, children and grandchildren and any lineal descendants;

(g)       the issuance sale, conveyance, transfer, pledge or other disposition
(each, a “REIT Share Transfer”) of any shares of common stock or preferred stock
(the “REIT Shares”) in Guarantor, so long as (A) at the time of the REIT Share
Transfer, Guarantor’s shares of common stock are listed on the New York Stock
Exchange or any other nationally recognized stock exchange (any such stock
exchange, a “Recognized Stock Exchange”), and (B) the REIT Share Transfer does
not result in or cause a change of Control of Borrower; and

(h)       the issuance, sale, conveyance, transfer, pledge or other disposition
(each an “OP Transfer”), of any limited partnership interests (the “OP
Interests“) in Plymouth Industrial OP, LP, a Delaware limited partnership (the
“OP”), so long as (A) at the time of the OP Transfer, the REIT Shares are listed
on a Recognized Stock Exchange, and (B) the OP Transfer does not result in or
cause a change of Control; and

(i)       Transfers of direct or indirect Equity Interests in Borrower among the
holders thereof as of the date hereof provided no such Transfers results in a
change in Control.

Section 6.2     Conditions to Transfers. Irrespective of whether any Transfer
would constitute a Permitted Transfer or result in a change in Control of
Borrower, any Transfer

26 

 

pursuant to which a Person (together with its Affiliates) acquires twenty
percent (20%) or more of the direct or indirect ownership interests in and/or
rights to distributions from Borrower (unless such Person owned twenty percent
(20%) or more of the direct or indirect interests in Borrower as of the Closing
Date) shall be subject to the following conditions: (a) Borrower shall give
Lender not less than ten (10) Business Days’ prior notice of such Transfer
(except if such Transfer is the result of the death of a natural person, in
which case Borrower shall give Lender notice within thirty (30) days
thereafter); (b) Lender shall have determined that the Person to whom such
interest is transferred (i) is in good standing in its state or country of
organization and in which it is qualified to do business, and (ii) is not a
Prohibited Person; and (c) satisfactory completion by Lender of its customary
know-your-customer background checks with respect to such Person.

ARTICLE 7
INSURANCE, CASUALTY, CONDEMNATION AND RESTORATION

Section 7.1     Types of Insurance. At all times during the term of the Loan,
Borrower shall maintain, at its sole cost and expense, for the mutual benefit of
Borrower and Lender, at least the following insurance:

(a)       Property insurance with respect to the Improvements, Equipment and
Inventory against loss or damage from any perils included within the
classification “All Risks” or “Special Form” Causes of Loss, including coverage
from damage cause by windstorm (including named storm) and hail. The policy
referred to in this Section 7.1(a) shall (i) be in an amount equal to 100% of
the full insurable value on a replacement cost basis of the Improvements and, if
applicable, Equipment and Inventory (waiving depreciation); and (ii) be written
on a no coinsurance form or contain an “Agreed Amount Endorsement”, waiving all
coinsurance provisions. As used herein, “full insurable value” means the actual
replacement cost of the Improvements, Equipment and Inventory (without taking
into account any depreciation), determined annually by an insurer or by Borrower
or, at the request of Lender, by an insurance broker (subject to Lender’s
reasonable approval). In all cases where any of the Improvements or the use of
the Property shall at any time constitute legal non-conforming structures or
uses under applicable Legal Requirements, the policy referred to in this Section
7.1(a) must include “Ordinance and Law Coverage,” with “Time Element,” “Loss to
the Undamaged Portion of the Building,” “Demolition Cost” and “Increased Cost of
Construction” endorsements, in the amount of coverage required by Lender;

(b)       Commercial general liability insurance, including contractual
liability for insured contracts, personal injury (including bodily injury and
death), to be on the so-called “occurrence” form and property damage liability
against any and all claims, including all legal liability to the extent
insurable imposed upon Borrower and all court costs and attorneys’ fees and
expenses, arising out of or connected with the possession, use, leasing,
operation, maintenance or condition of the Property with a combined limit of not
less than $2,000,000 in the aggregate and $1,000,000 per occurrence. In
addition, $50,000,000 umbrella liability insurance shall be obtained on terms
consistent with the commercial general liability insurance. If applicable,
commercial auto liability coverage for all owned and non-owned vehicles
(including rented and leased vehicles) containing minimum limits per occurrence,
including umbrella coverage, of $1,000,000;

27 

 

(c)       Statutory workers’ compensation insurance and employer’s liability
insurance with limits as required by Lender (if applicable);

(d)       Business interruption and/or loss of “rental value” insurance for the
Property covering all risks required to be insured against herein, including
clauses (a), (e), (f), (g), (h)(ii) and (i) of this Section, in an amount equal
to gross revenue less non-continuing expenses as determined by Lender for an
eighteen (18) month period from the date of any Casualty and otherwise
sufficient to avoid any co-insurance penalty, together with an extended period
of indemnity endorsement which provides that after the physical loss to the
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of twelve (12) months from the date the Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period. The amount of such
insurance shall be increased from time to time as and when the gross revenues
from the Property increase;

(e)       If all or any portion of the Improvements, Equipment and Inventory at
the Property is at any time in the future located within a federally designated
“special flood hazard area,” Borrower shall maintain flood insurance in an
amount equal to the lesser of (i) the full insurable value of the Property, (ii)
the original Principal Indebtedness, and (iii) the maximum allowed under the
National Flood Insurance Program, plus such additional excess limits as shall be
requested by Lender, in all cases, with deductibles acceptable to Lender;

(f)       Insurance against loss or damage from explosion of steam boilers, air
conditioning equipment, pressure vessels or similar apparatus now or hereafter
installed at the Property, in such amounts as Lender may from time to time
reasonably require and which are customarily required by institutional lenders
with respect to similar properties similarly situated;

(g)       The insurance required under clauses (a), (b) and (d) above shall
cover perils of terrorism and acts of terrorism for foreign and domestic acts
and Borrower shall maintain insurance for loss resulting from perils and acts of
terrorism on terms (including amounts) consistent with those required under
clauses (a), (b) and (d) above at all times during the term of the Loan.
Notwithstanding the foregoing, for so long as the Terrorism Risk Insurance
Program Reauthorization Act of 2015, as amended, is in effect (including any
extensions) and continues to cover foreign and domestic acts, Lender shall
accept terrorism insurance which covers against “covered acts” as defined
therein;

(h)       During any period of Restoration, and only if the property and
liability coverage forms do not otherwise apply (i) commercial general liability
and umbrella liability insurance covering claims related to the repairs or
restoration at the Property that are not covered by or under the terms or
provisions of the commercial general liability or umbrella liability insurance
policies required herein; and (ii) the insurance provided for in subsection (a)
above written in a so-called builder’s risk completed value form or equivalent
coverage, including permission to occupy the Property, in an amount equal to
100% of the total costs of the repair or restoration on a non-reporting basis
against all risks as Lender may request, in form and substance acceptable to
Lender;

28 

 

(i)       If required by Lender, earthquake insurance with minimum coverage
equivalent to 1.0x SUL (scenario upper loss) multiplied by the full replacement
cost of the Improvements plus Business interruption and/or loss of “rental
value” insurance; and

(j)       Such other insurance with respect to the Improvements, Equipment and
Inventory located on the Property against loss or damage as requested by Lender
(including liquor/dramshop, mold, and fungus insurance) provided such insurance
is of the kind for risks from time to time customarily insured against and in
such amounts as are generally required by institutional lenders for properties
comparable to the Property or which Lender may deem necessary in its reasonable
discretion.

Section 7.2     Insurer Ratings. Borrower will maintain the insurance coverage
described in Section 7.1 with companies acceptable to Lender and rated not less
than A/X in accordance with the latest “Best Insurance Guide.” All insurers
providing insurance required by this Agreement shall be authorized to issue
insurance in the state where the Property is located.

Section 7.3     Blanket Policy. The insurance coverage required under Section
7.1 may be effected under a blanket policy or policies covering the Property and
other property and assets not constituting a part of the Property; provided that
any such blanket policy shall provide coverage in an amount and scope which is
at least equal to what would be provided if the required coverage was purchased
on an individual basis, as determined by Lender, and which shall in any case
comply in all other respects with the requirements of this Article 7.

Section 7.4     General Insurance Requirements.

(a)       Borrower agrees that all insurance policies required pursuant to this
Article 7 shall: (i) be in such form and with such endorsements and in such
amounts as may be satisfactory to Lender; (ii) name Borrower as the insured;
(iii) name Lender, with respect to liability insurance, as an additional
insured, and in the case of property insurance, including but not limited to
special form/all risk, boiler and machinery, terrorism, windstorm and earthquake
insurance, shall contain a standard non-contributory mortgagee clause or
Lender’s Loss Payable endorsement in favor of Lender and its successors and
assigns naming Lender as the Person to whom all payments shall be paid and
providing that no policy shall be impaired or invalidated by virtue of
foreclosure or similar action or by any act, failure to act, negligence of, or
violation of declarations, warranties or conditions contained in such policy by
Borrower, Lender or any other named insured, additional insured or loss payee;
(iv) contain a waiver of subrogation endorsement as to Lender and its successors
and assigns; (v) contain an endorsement indicating that neither Lender nor
Borrower shall be or be deemed to be a co-insurer with respect to any risk
insured by such policies and shall provide for a deductible per loss for all
policies not in excess of $25,000.00, except as otherwise permitted herein and,
in the case of windstorm and earthquake coverage, which shall have deductibles
not in excess of 5% of the total insurable value of the Property; and
(vi) contain a provision that such policies shall not be canceled or amended in
any adverse manner, including any amendment reducing the scope or limits of
coverage, without at least thirty (30) days prior notice to Lender in each
instance except ten (10) days’ notice for non-payment of premium.

29 

 

(b)       In the event of foreclosure of the lien of the Mortgage or other
transfer of title or assignment of the Property in extinguishment, in whole or
in part, of the Indebtedness, all right, title and interest of Borrower in and
to all policies of casualty insurance covering all or any part of the Property
shall inure to the benefit of and pass to the successors in interest to Lender
or the purchaser or grantee of the Property or any part thereof.

Section 7.5     Certificates of Insurance and Delivery of Policies. Upon
Lender’s request, complete copies of all insurance policies required pursuant to
this Article 7 shall be promptly delivered to Lender. Certificates of insurance
with respect to all renewal and replacement policies shall be delivered to
Lender not less than ten (10) days prior to the expiration date of any of the
insurance policies required to be maintained hereunder and certified copies of
such insurance policies shall be delivered to Lender promptly after Borrower’s
receipt thereof. If Borrower fails to maintain the insurance required by this
Agreement and deliver to Lender evidence of same and proof of payment as
required hereunder, Lender may, at its option, procure such insurance, and
Borrower shall reimburse Lender for the amount of all premiums paid by Lender
thereon promptly, after demand by Lender, with interest thereon at the Default
Rate from the date paid by Lender to the date of repayment, and such sum shall
be a part of the Indebtedness secured by the Loan Documents. All insurance
premiums shall be paid annually when due, and in no event shall Borrower finance
any portion of the premiums for insurance policies required to be maintained
hereunder. Lender shall not by the fact of approving, disapproving, accepting,
preventing, obtaining or failing to obtain any insurance, incur any liability
for or with respect to the amount of insurance carried, the form or legal
sufficiency of insurance contracts, solvency of insurance companies, or the
carriers’ or Borrower’s payment or defense of lawsuits, and Borrower hereby
expressly assumes full responsibility therefor and all liability, if any, with
respect thereto. Borrower represents that no claims have been made under any of
such insurance policies, and to Borrower’s knowledge, no party, including
Borrower, has done, by act or omission, anything which would impair the coverage
of any of such insurance policies.

Section 7.6     Restoration Proceeds.

(a)       Any and all awards, compensation, reimbursement, damages, proceeds,
settlements, and other payments or relief paid or to be paid, together with all
rights and causes of action relating to or arising from, (i) any insurance
policy maintained by or on behalf of Borrower following any damage, destruction,
casualty or loss to all or any portion of the Property (a “Casualty”, and such
proceeds, “Insurance Proceeds”) or (ii) any temporary or permanent taking or
voluntary conveyance of all or part of the Property, or any interest therein or
right accruing thereto or use thereof, as the result of, or in settlement of,
any condemnation or other eminent domain proceeding by any Governmental
Authority whether or not the same shall have actually been commenced (a
“Taking”, and such proceeds, “Condemnation Proceeds”, and together with
Insurance Proceeds, collectively, “Restoration Proceeds”) are hereby assigned to
Lender as additional collateral security hereunder subject to the Lien of the
Mortgage, to be applied in accordance with this Article 7. Borrower shall
promptly notify Lender of any Casualty or Taking, and Lender shall be entitled
to receive and collect all Restoration Proceeds, and Borrower shall instruct and
cause the issuer of each policy of insurance described herein and any applicable
Governmental Authority to deliver to Lender all Restoration Proceeds. Borrower

30 

 

shall execute such further assignments of the Restoration Proceeds as Lender may
from time to time reasonably require.

(b)       Except as otherwise provided in Section 7.6(g) below, provided no
Event of Default then exists and the Restoration Proceeds, less the amount of
Lender’s costs and expenses (including attorneys’ fees and costs) incurred in
collecting the same (the “Net Restoration Proceeds”), are $1,000,000.00 or less
(the “Restoration Proceeds Threshold”), Lender shall release such Net
Restoration Proceeds to Borrower with no further conditions for Borrower’s
restoration and repair of the Improvements, Equipment and Inventory affected by
the Casualty or Taking, as applicable (a “Restoration”).

(c)       Borrower shall restore and repair the Improvements and Equipment or
any part thereof now or hereafter damaged or destroyed by any Casualty or
affected by any Taking, regardless of whether such Casualty or Taking was
insured. In the event that the Net Restoration Proceeds exceed the Restoration
Proceeds Threshold, Lender agrees that Lender shall make the Net Restoration
Proceeds (other than business interruption insurance proceeds, which shall be
held and disbursed as provided in Section 7.6(g)) available to Borrower for
Restoration on the following terms and subject to Borrower’s satisfaction of the
following conditions:

(i)       At the time of such Casualty or Taking, as applicable, and at all
times thereafter there shall exist no Event of Default;

(ii)       The Improvements, Equipment and Inventory affected by the Casualty or
Taking, as applicable, shall be capable of being restored (including
replacements) to substantially the same condition, utility, quality and
character, as existed immediately prior to such Casualty or Taking,
as applicable, in all material respects with a fair market value and projected
cash flow of the Property equal to or greater than prior to such Casualty or
Taking, as applicable;

(iii)       Borrower shall demonstrate to Lender’s reasonable satisfaction that
(A) such repair or restoration is economically and practically feasible, (B) the
Net Restoration Proceeds are sufficient to fund the cost of the Restoration (or,
if insufficient, Borrower has deposited the deficiency with Lender as provided
in Section 7.6(c)(v)) and (C) Borrower has the ability to pay the Indebtedness
coming due during such repair or restoration period (after taking into account
proceeds from business interruption insurance carried by Borrower);

(iv)       (A) in the event of a Casualty, the Casualty resulted in an actual or
constructive loss of less than thirty percent (30%) of the fair market value of
the Property and/or less than thirty percent (30%) of the rentable area of the
Property, (B) in the event of a Taking, the Taking resulted in an actual or
constructive loss of less than (1) fifteen percent (15%) of the fair market
value of the Property, (2) less than fifteen percent (15%) of the rentable area
of the Property, and (3) less than fifteen percent (15%) of the land
constituting the Property, and (C) in any event, (1) Leases covering at least
sixty-five percent (65%) of the rentable square footage of the Property and (2)
all Major Leases will remain in full force and effect during and after the
Restoration;

31 

 

(v)       Borrower shall have provided to Lender all of the following, and
collaterally assigned the same to Lender pursuant to assignment documents
acceptable to Lender: (A) an architect’s contract with an architect reasonably
acceptable to Lender and complete plans and specifications for the Restoration
of the Improvements, Equipment and Inventory lost or damaged to the condition,
utility and value required by Section 7.6(c)(ii); (B) fixed-price or guaranteed
maximum cost construction contracts with contractors reasonably acceptable to
Lender for completion of the Restoration work in accordance with the
aforementioned plans and specifications; (C) such additional funds (if any) as
are necessary from time to time, in Lender’s reasonable opinion, to complete the
Restoration (which funds shall be held by Lender as additional collateral
securing the Indebtedness and shall be disbursed, if at all, pursuant to this
Article 7); and (D) copies of all permits and licenses necessary to complete the
Restoration in accordance with the plans and specifications and all Legal
Requirements;

(vi)       Borrower shall commence such work within one hundred twenty (120)
days after obtaining all permits and licenses necessary to complete the
Restoration, and shall diligently pursue such work to completion;

(vii)       Lender shall be satisfied in its reasonable discretion that the
Restoration will be completed on or before the earliest to occur of (A) the date
six (6) months prior to the Maturity Date, (B) such time as may be required
under applicable Legal Requirements in order to repair and restore the Property
to the condition it was in immediately prior to such Casualty or such Taking, as
applicable, (C) the expiration of the business interruption insurance coverage
referred to in Section 7.1(d), and (D) the earliest date required pursuant to
the terms of any Major Lease;

(viii)       Lender shall be satisfied that, after giving effect to the
Restoration, the Debt Service Coverage Ratio (without giving effect to any
business interruption insurance) shall be at least 1.90 to 1.0; and

(ix)       the Property and the use thereof after the Restoration will be in
compliance with all applicable Legal Requirements.

(d)       Subject to Lender’s rights under this Section 7.6, provided no Event
of Default has occurred and is continuing and the Restoration has been completed
in accordance with this Agreement, any Net Restoration Proceeds available to
Borrower for Restoration, to the extent not used by Borrower in connection with,
or to the extent they exceed the cost of, such Restoration, shall be paid to
Borrower.

(e)       If and to the extent Lender is not required to make any Net
Restoration Proceeds available to Borrower, Lender shall be entitled, without
Borrower’s consent, to apply such Net Restoration Proceeds or the balance
thereof, at Lender’s option, either (i) to the full or partial payment or
prepayment of the Indebtedness in accordance with Section 4(c) of the Note;
provided that such payment or prepayment shall be without the payment of the
Yield Maintenance Premium unless an Event of Default has occurred and is then
continuing, in which event, Borrower shall pay to Lender (or cause to be paid)
an amount equal to the Yield Maintenance Premium, if any, that may be required
with respect to the amount of Net

32 

 

Restoration Proceeds applied to the Indebtedness, or (ii) to the Restoration of
all or any part of such Improvements, Equipment and Inventory affected by the
Casualty or Taking, as applicable.

(f)       Lender shall be entitled at its option to participate in any
compromise, adjustment or settlement in connection with (i) any insurance policy
claims relating to any Casualty, and (ii) any Taking in an amount in
controversy, in either case, in excess of the Restoration Proceeds Threshold,
and Borrower shall within ten (10) Business Days after request therefor
reimburse Lender for all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and disbursements) incurred by Lender in connection with such
participation. Borrower shall not make any compromise, adjustment or settlement
in connection with any such claim in excess of the Restoration Proceeds
Threshold or if an Event of Default then exists without the prior written
approval of Lender which approval shall not be unreasonably conditioned, delayed
or withheld. Borrower shall not make any compromise, adjustment or settlement in
connection with any claim unless same is commercially reasonable.

(g)       Notwithstanding anything herein to the contrary, all Insurance
Proceeds received by Borrower or Lender in respect of business interruption
coverage, and all Condemnation Proceeds received with respect to a temporary
Taking, shall be deposited in a segregated escrow account with Lender or its
servicer, as applicable, and Lender shall estimate the number of months required
for Borrower to restore the damage caused by such Casualty or replace cash flow
interrupted by such temporary Taking, as applicable, and shall divide the
aggregate proceeds by such number of months, and, provided no Event of Default
then exists, shall disburse a monthly installment thereof to Borrower each such
month.

Section 7.7     Disbursement.

(a)       Except with respect to disbursements of Restoration Proceeds released
to Borrower pursuant to Section 7.6(b), each disbursement by Lender of such
Restoration Proceeds shall be funded subject to conditions and in accordance
with disbursement procedures which a commercial construction lender would
typically establish in the exercise of sound banking practices, including
requiring lien waivers and any other documents, instruments or items which may
be reasonably required by Lender.

(b)       Except with respect to disbursements of Restoration Proceeds released
to Borrower pursuant to Section 7.6(b), in no event shall Lender be obligated to
make disbursements of Restoration Proceeds in excess of an amount equal to the
costs actually incurred from time to time for work in place as part of the
Restoration, as determined by Lender, less, as to each contractor, subcontractor
or materialman engaged in a Restoration, an amount equal to the greater of (i)
ten percent (10%) of the costs actually incurred for work in place as part of
such Restoration, as reasonably determined by Lender, and (ii) the amount
actually withheld by Borrower (the “Casualty Retainage”). The Casualty Retainage
shall not be released until Lender reasonably determines that the Restoration
has been completed in accordance with the provisions of this Agreement and that
all approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage.

33 

 

ARTICLE 8
DEFAULTS

Section 8.1     Event of Default. The occurrence of one or more of the following
events (beyond any applicable grace or cure period) shall be an “Event of
Default” hereunder:

(a)       if Borrower fails to (i) make any scheduled payment of principal,
interest, or amounts due under Article 3 on any Payment Date (provided that it
shall not be an Event of Default if not more frequently than once in any twelve
(12) month period, any scheduled monthly payment is made within five (5) days of
the applicable Payment Date, except that interest at the Default Rate and late
payment charges shall accrue from the date such payment was due), or (ii) pay
any other amount payable pursuant to the Loan Documents (other than the payment
due on the Maturity Date) within five (5) Business Days after written notice
from Lender;

(b)       if Borrower fails to pay the outstanding Indebtedness on the Maturity
Date;

(c)       the occurrence of a Transfer that is not a Permitted Transfer (as
defined pursuant to the provisions of Article 6 hereof);

(d)       the incurrence by Borrower of any indebtedness other than the
Indebtedness and Permitted Trade Payables;

(e)       the failure of Borrower to maintain its status as a Single Purpose
Entity;

(f)       if any material representation or warranty made herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished by Borrower in connection with this
Agreement or any other Loan Document shall be false in any material respect as
of the date such representation or warranty was made or remade;

(g)       if Borrower, or Guarantor (i) makes an assignment for the benefit of
creditors, (ii) has a receiver, liquidator or trustee appointed for it, (iii) is
adjudicated as bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law or any similar
federal or state law shall be filed by, consented to, solicited by, or
acquiesced in by it, or (iv) has any proceeding for its insolvency, dissolution
or liquidation instituted against it (any of the foregoing in clauses (i)
through (iv), an “Insolvency Action”); provided, however, that if such
Insolvency Action was involuntary and not consented to by Borrower, or
Guarantor, as applicable, such Insolvency Action shall not be an Event of
Default unless the same is not discharged, stayed or dismissed within ninety
(90) days after the filing or commencement thereof;

(h)       the failure of Borrower to maintain the insurance required pursuant to
Article 7 or to pay Impositions when due, except to the extent that amounts in
respect of the related insurance premiums and/or Real Estate Taxes have been
escrowed with Lender pursuant to Section 3.2 and not applied to payment thereof;

34 

 

(i)       if any guaranty given in connection with the Loan shall cease to be in
full force and effect, or any guarantor shall fail to satisfy any net worth or
liquidity requirements set forth in any guaranty, or any guarantor shall deny or
disaffirm its obligations thereunder, or the dissolution, winding up,
liquidation, death or legal incapacity of any such guarantor (provided, however,
the death or legal incapacity of a guarantor shall not constitute an Event of
Default or change in Control of Borrower provided that Lender shall have
received a guaranty from a replacement guarantor satisfactory to Lender in its
sole discretion within thirty (30) days following the death or legal incapacity
of such guarantor);

(j)        the occurrence of the events identified elsewhere in this Agreement
or the other Loan Documents as constituting an “Event of Default” hereunder or
thereunder after the expiration of any applicable notice or cure period; or

(k)       a default shall be continuing under any of the other obligations,
agreements, undertakings, terms, covenants, provisions or conditions of this
Agreement not otherwise referred to in this Section 8.1, or under any other Loan
Document, for ten (10) Business Days after notice to Borrower (and Guarantor, if
applicable), in the case of any default which can be cured by the payment of a
sum of money or for thirty (30) days after written notice, in the case of any
other default (unless otherwise provided herein or in such other Loan Document);
provided, however, that if such non-monetary default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower (or Guarantor, if applicable) shall have commenced to cure
such default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower (or Guarantor, if
applicable) in the exercise of due diligence to cure such default, but in no
event shall such period exceed one-hundred twenty (120) days after the original
notice.

Section 8.2     Remedies. Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers and other
remedies available to Lender against Borrower under any Loan Document, or at law
or in equity may be exercised by Lender at any time and from time to time
(including the right to accelerate and declare the outstanding Indebtedness to
be immediately due and payable), without notice or demand, whether or not all or
any portion of the Indebtedness shall be declared due and payable, and whether
or not Lender shall have commenced any foreclosure proceeding or other action
for the enforcement of its rights and remedies under any of the Loan Documents
with respect to all or any portion of the Property. Notwithstanding anything
contained to the contrary herein, the outstanding Indebtedness shall be
accelerated and immediately due and payable, without any election by Lender upon
the occurrence of an Insolvency Action.

Section 8.3     Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents executed by or with respect to Borrower,
or existing at law or in equity or otherwise. Lender’s rights, powers and
remedies may be pursued singly, concurrently or otherwise, at such time and in
such order as Lender may determine in Lender’s discretion. No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power

35 

 

may be exercised from time to time and as often as may be deemed expedient. A
waiver of any Event of Default shall not be construed to be a waiver of any
subsequent Event of Default or to impair any remedy, right or power consequent
thereon. Any and all of Lender’s rights with respect to the Property shall
continue unimpaired, and Borrower shall be and remain obligated in accordance
with the terms hereof, notwithstanding (a) the release or substitution of the
Property at any time, or of any rights or interest therein or (b) any delay,
extension of time, renewal, compromise or other indulgence granted by Lender in
the event of any Event of Default with respect to the Property or otherwise
hereunder. Notwithstanding any other provision of this Agreement, Lender
reserves the right to seek a deficiency judgment or preserve a deficiency claim,
in connection with the foreclosure of the Mortgage on the Property, to the
extent necessary to foreclose on other parts of the Property.

Section 8.4     Lender Appointed Attorney-In-Fact. Borrower hereby irrevocably
and unconditionally constitutes and appoints Lender as Borrower’s true and
lawful attorney-in-fact, with full power of substitution, at any time after the
occurrence and during the continuance of an Event of Default to execute,
acknowledge and deliver any documents, agreements or instruments and to exercise
and enforce every right, power, remedy, option and privilege of Borrower under
all Loan Documents, and do in the name, place and stead of Borrower, all such
acts, things and deeds for and on behalf of and in the name of Borrower under
any Loan Document, which Borrower could or might do or which Lender may deem
necessary or desirable to more fully vest in Lender the rights and remedies
provided for under the Loan Documents and to accomplish the purposes thereof.
The foregoing powers of attorney are irrevocable and coupled with an interest.

Section 8.5     Lender’s Right to Perform. If Borrower fails to perform any
covenant or obligation contained herein for a period of ten (10) Business Days
after Borrower’s receipt of notice thereof from Lender, without in any way
limiting Section 8.1, Lender may, but shall have no obligation to, perform, or
cause performance of, such covenant or obligation, and the reasonable
out-of-pocket expenses of Lender incurred in connection therewith shall be
payable by Borrower to Lender within ten (10) Business Days demand, together
with interest thereon at the Default Rate if not paid within such ten (10)
Business Days period. Notwithstanding the foregoing, Lender shall have no
obligation to send notice to Borrower of any such failure.

Section 8.6     Distributions. If an Event of Default exists, Borrower shall not
make any distributions of cash or other assets of Borrower to any direct or
indirect owner of Borrower.

ARTICLE 9
ENVIRONMENTAL PROVISIONS

Section 9.1     Environmental Representations and Warranties. Borrower
represents and warrants, as to itself and the Property, other than as disclosed
to Lender in the environmental report(s) delivered to Lender in connection with
the Loan: (a) to Borrower’s knowledge, there are no Hazardous Substances or
underground storage tanks in, on, or under the Property, except those that (i)
are in compliance with all Environmental Laws and with permits issued pursuant
thereto and (ii) do not require Remediation under applicable Environmental Laws;
(b) to Borrower’s knowledge, there are no past, present or threatened Releases
of Hazardous Substances in, on, under, from or affecting the Property which have
not been fully Remediated in accordance with Environmental Law; (c) to
Borrower’s knowledge, there is no Release or threat

36 

 

of any Release of Hazardous Substances which has migrated or is migrating to the
Property; (d) to Borrower’s knowledge, there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with the Property which has not been fully Remediated in
accordance with Environmental Law; (e) Borrower does not know of, and has not
received, any written notice or other written communication from any Person
(including, without limitation, any Governmental Authority) relating to
Hazardous Substances or the Remediation thereof, of possible liability of any
Person pursuant to any Environmental Law, other environmental conditions in
connection with the Property, or any actual or potential administrative or
judicial proceedings in connection with any of the foregoing; and (f) Borrower
has truthfully and fully provided to Lender, in writing, any and all information
relating to conditions in, on, under or from the Property that is known to
Borrower and that is contained in files and records of Borrower, including any
reports relating to Hazardous Substances in, on, under or from the Property
and/or to the environmental condition of the Property.

Section 9.2     Environmental Covenants. Borrower covenants and agrees that it
shall use commercially reasonable efforts to ensure that: (a) within the scope
of its authority and operations, all uses and operations on or of the Property,
whether by Borrower or any other Person, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto; (b) there shall be no
Hazardous Substances used, present or Released in, on, under or from the
Property, except those that (i) are in compliance with all Environmental Laws in
all material respects and with permits issued pursuant thereto; and (ii) do not
require Remediation; (c) Borrower shall, at its sole cost and expense, (i) fully
and expeditiously cooperate in all activities pursuant to Section 9.3,
including, without limitation, providing all relevant information and making
knowledgeable Persons available for interviews, (ii) effectuate Remediation of
any condition (including, without limitation, a Release of a Hazardous Substance
or violation of Environmental Laws) in, on, under or from the Property for which
Remediation is legally required; (iii) comply with all Environmental Laws
applicable to the Property, and (iv) comply with any directive from any
Governmental Authority with respect to Environmental Laws applicable to the
Property but Borrower reserves the right to challenge the directive if not
consistent with Environmental Law; and (d) Borrower shall immediately upon
becoming aware of such situation notify Lender of (A) any unlawful Releases or
threatened Releases of Hazardous Substances in, on, under, from or migrating
towards the Property; (B)  any non-compliance with any Environmental Laws
related in any way to the Property; (C) any actual or potential Lien imposed on
Borrower or the Property pursuant to any Environmental Law, whether due to any
act or omission of Borrower or any other Person (an “Environmental Lien”);
(D) any required or proposed Remediation of environmental conditions relating to
the Property; and (E) any written notice or other communication of which
Borrower becomes aware from any source whatsoever relating in any way to an
actual or threatened Release of Hazardous Substances in violation of
Environmental Laws or the Remediation thereof.

Section 9.3     Environmental Cooperation and Access. In the event any
Indemnified Party has a reasonable basis for believing that an environmental
condition exists on the Property in violation of Environmental Laws, upon
reasonable notice from Lender, Borrower shall, at Borrower’s sole cost and
expense, promptly cause an engineer or consultant reasonably satisfactory to
Lender to conduct any environmental assessment or audit (the scope of which
shall be determined in the reasonable discretion of Lender) and take any samples
of soil, groundwater or other water, air, or building materials or any other
invasive testing reasonably

37 

 

requested by Lender and promptly deliver the results of any such assessment,
audit, sampling or other testing; and provided, further, that the Indemnified
Parties and any other Person designated by the Indemnified Parties, may at its
option, subject to the rights of tenant s under the Leases, enter upon the
Property at all reasonable times upon reasonable notice to assess any and all
aspects of the environmental condition of the Property and its use.

Section 9.4     Environmental Indemnity. Borrower covenants and agrees, at its
sole cost and expense, to protect, defend, indemnify, release and hold the
Indemnified Parties harmless from and against any and all Losses imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any past, present or threatened Release of Hazardous Substances
in, on, above, under, from or affecting the Property, or any Remediation
thereof; (b) the imposition, recording or filing or the threatened imposition,
recording or filing of any Environmental Lien encumbering the Property; (c) any
misrepresentation or inaccuracy in any representation or warranty concerning
Hazardous Substances; and (d) any breach of Section 9.1, Section 9.2 or Section
9.3 of this Agreement. The indemnification obligations of Borrower under this
Section 9.4 shall not apply to the extent that Borrower can prove that such
obligations arose solely from Hazardous Substances that: [I] (i) were not
present in, on, above, or under or a threat to the Property prior to the date
that Lender or its nominee acquired title to the Property, whether by
foreclosure, exercise of power of sale, deed in lieu of foreclosure or otherwise
and (ii) were not the result of any act or negligence of Borrower or any of
Borrower’s Affiliates, agents or contractors or [II] were the result of the
gross negligence or willful misconduct of any Indemnified Party.

Section 9.5     Duty to Defend. Upon request by any Indemnified Party, Borrower
shall defend same (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals reasonably approved by
the Indemnified Parties.

ARTICLE 10
SECONDARY MARKET TRANSACTIONS

Section 10.1     General. Borrower hereby acknowledges that Lender may in one or
more transactions (a) sell or otherwise transfer the Loan or any portion thereof
one or more times (including selling or assigning its duties, rights or
obligations hereunder or under any Loan Document in whole, or in part, to a
servicer and/or a trustee), (b) sell participation interests in the Loan one or
more times, and/or (c) further divide the Loan into two or more separate notes
or components (the transactions referred to in clauses (a) through (c) above,
each a “Secondary Market Transaction” and collectively “Secondary Market
Transactions”). Lender agrees that, in the event that Lender does engage in any
of the transactions set forth above, the Loan shall continue to be serviced by a
single servicer. For the avoidance of doubt, Borrower shall have no obligation
to reimburse Lender for any costs incurred in connection with any Secondary
Market Transaction.

Section 10.2     Borrower Cooperation. So long as there is no increase in
Borrower’s obligations or liability, and no decrease in its rights under the
Loan Documents, Borrower shall execute and deliver to Lender such documents,
instruments, certificates, financial statements, assignments and other writings,
do such other acts and provide such information, and participate

38 

 

in such meetings and discussions, in each case that are necessary to facilitate
the consummation of each Secondary Market Transaction.

Section 10.3     Dissemination of Information. If Lender determines at any time
to participate in a Secondary Market Transaction, Lender may forward to each
purchaser, transferee, assignee, servicer, participant or investor
(collectively, the “Investors”) all documents and information which Lender now
has or may hereafter acquire relating to the Loan, Borrower, any direct or
indirect equity owner of Borrower, any guarantor, any indemnitor and the
Property, which shall have been furnished by Borrower, any Affiliate of
Borrower, any guarantor, any indemnitor, or any party to any Loan Document, or
otherwise furnished in connection with the Loan, as Lender in its discretion
determines necessary or desirable.

ARTICLE 11
EXCULPATION

This Agreement is and shall be subject to the exculpation provisions of Section
17 of the Note.

ARTICLE 12
MISCELLANEOUS

Section 12.1     Survival. This Agreement and all covenants, agreements,
representations, warranties and indemnities made herein and in the certificates
delivered pursuant hereto shall survive the execution and delivery of this
Agreement and the execution and delivery by Borrower to Lender of the Note, and
shall continue in full force and effect so long as any portion of the
Indebtedness is outstanding and unpaid; provided, however, that the
representations, warranties, covenants and indemnities set forth in Sections
4.19, 9.1 and 9.4 shall survive in perpetuity. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party. All covenants, promises and agreements in
this Agreement contained, by or on behalf of Borrower, shall inure to the
benefit of the respective successors and assigns of Lender. Nothing in this
Agreement or in any other Loan Document, express or implied, shall give to any
Person other than the parties and the holder(s) of the Note, the Mortgage and
the other Loan Documents, and their legal representatives, successors and
assigns, any benefit or any legal or equitable right, remedy or claim hereunder.
Notwithstanding any provision contained herein to the contrary, upon the
indefeasible repayment in full of the Loan, and provided Lender has not
foreclosed or otherwise become the owner of the Property, the obligations of
Borrower under Section 9.4 of this Agreement shall not survive beyond the date
which is three (3) years after such indefeasible repayment of the Loan (except
for claims made prior to such date) provided that Borrower delivers to Lender
(a) an updated environmental report of the Property indicating to Lender’s
reasonable satisfaction that there are no Hazardous Substances located on, in or
under the Property in violation of any Environmental Law (except to the extent
identified in any environmental report delivered to Lender in connection with
the closing of the Loan) and (b) a certificate from Borrower confirming, to its
knowledge, the representations and warranties contained in Section 9.1 hereof.

39 

 

Section 12.2     Lender’s Discretion. Whenever pursuant to this Agreement or any
other Loan Document, Lender exercises any right, option or election given to
Lender to approve or disapprove, or consent or withhold consent, or any
arrangement or term is to be satisfactory to Lender or is to be in Lender’s
discretion, the decision of Lender to approve or disapprove, consent or withhold
consent, or to decide whether arrangements or terms are satisfactory or not
satisfactory or acceptable or not acceptable to Lender in Lender’s discretion,
shall (except as is otherwise specifically herein provided) be in the sole and
absolute discretion of Lender.

Section 12.3     Governing Law; Venue.

(a)       THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS
AND SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)       ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. NOTHING HEREIN SHALL, HOWEVER,
PRECLUDE OR PREVENT LENDER FROM BRINGING ACTIONS AGAINST BORROWER IN ANY OTHER
JURISDICTION AS MAY BE NECESSARY TO ENFORCE OR REALIZE UPON THE SECURITY FOR THE
LOAN PROVIDED IN ANY OF THE LOAN DOCUMENTS.

40 

 

Section 12.4     Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Note or any other Loan Document, or consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.

Section 12.5     Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege under
any Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
any Loan Document, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under any Loan
Document, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 12.6     Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if sent by (a) hand delivery,
with proof of attempted delivery, (b) certified or registered United States
mail, return receipt requested, postage prepaid, or (c) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, addressed to the parties as follows:

If to Lender: Allianz Life Insurance Company of North America   c/o Allianz Real
Estate of America LLC   60 East 42nd Street, Suite 3710   New York, New York
10165   Attention:  Servicing Department

 

If to Borrower: Plymouth Center Point Business Park LLC   Plymouth Industrial
REIT, Inc.   260 Franklin Street   7th Floor   Boston, Massachusetts 02110  
Attention:  Anne Hayward, Esq.   anne.hayward@plymouthrei.com   Plymouth Liberty
Business Park LLC   Plymouth Industrial REIT, Inc.   260 Franklin Street   7th
Floor   Boston, Massachusetts 02110   Attention:  Anne Hayward, Esq.  
anne.hayward@plymouthrei.com

41 

 

 

  Plymouth Salisbury Business Park LLC   Plymouth Industrial REIT, Inc.   260
Franklin Street   7th Floor   Boston, Massachusetts 02110   Attention:  Anne
Hayward, Esq.     with a courtesy copy to: Brown Rudnick LLP   One Financial
Center   Boston, Massachusetts 02111   Attention:  Kevin P. Joyce, Esq.



A party receiving a notice which does not comply with the technical requirements
for notice under this Section 12.6 may elect to waive any deficiencies and treat
the notice as having been properly given. A notice shall be deemed to have been
given: (a) in the case of hand delivery, at the time of delivery; (b) in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; or (c) in the case of expedited prepaid delivery,
upon the first attempted delivery on a Business Day. Communications between
Borrower and Lender as to routine servicing matters, including any consents
granted by Lender, may be made by email provided that the recipient acknowledges
having received such email (with an automatic “read receipt” not constituting
acknowledgment of an email for purposes hereof). Notice for any party may be
given by its respective counsel. Additionally, notice from Lender may also be
given by Lender’s servicer and Lender hereby acknowledges and agrees that
Borrower shall be entitled to rely on any notice given by Lender’s servicer as
if it had been sent by Lender. Borrower acknowledges and agrees that the failure
to provide a courtesy copy of any notice herein shall not void the effectiveness
of such notice to Borrower.

Section 12.7     Trial By Jury. BORROWER AND LENDER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH
RESPECT TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

Section 12.8     Headings. The Article and Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 12.9     Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 12.10     Preferences. To the extent Borrower makes a payment or
payments to Lender for Borrower’s benefit, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law

42 

 

or equitable cause, then, to the extent of such payment or proceeds received,
the obligations hereunder or part thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Lender, and Lender shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by Borrower
to any portion of the obligations of Borrower hereunder.

Section 12.11     Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents does not specifically and expressly
provide for the giving of notice by Lender to Borrower.

Section 12.12     Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents, has acted unreasonably or
unreasonably delayed acting in any case where by law or under any Loan Document,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, shall be liable
for any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 12.13     Exhibits Incorporated. The information set forth on the cover,
heading and recitals hereof, and the Exhibits attached hereto, are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 12.14     Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to the Loan Documents shall take the same free and clear of all
offsets, counterclaims or defenses which are unrelated to the Loan and the Loan
Documents which Borrower may otherwise have against any assignor, and no such
unrelated counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon, the Loan Documents,
and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.

Section 12.15     No Joint Venture or Partnership. Borrower and Lender intend
that the relationship created hereunder be solely that of borrower and lender.
Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between any of Borrower,
Manager, any contractor or Governmental Authority and Lender nor to grant Lender
any interest in the Property other than that of mortgagee or lender.

Section 12.16     Waiver of Marshalling of Assets Defense. To the fullest extent
that Borrower may legally do so, Borrower waives all rights to a marshalling of
the assets of Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the interests created by the Loan
Documents, and agrees not to assert any right

43 

 

under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Indebtedness without any prior or different resort for collection, or the
right of Lender or any trustee under the Mortgage to the payment of the
Indebtedness in preference to every other claimant whatsoever.

Section 12.17     Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against Borrower by Lender or Lender’s agents.

Section 12.18     Construction of Documents. The parties hereto acknowledge that
they were represented by counsel in connection with the negotiation and drafting
of the Loan Documents and that the Loan Documents shall not be subject to the
principle of construing their meaning against the party which drafted same.

Section 12.19     Brokers and Financial Advisors. Borrower and Lender hereby
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement except as disclosed to Lender.
Borrower hereby agrees to indemnify and hold Lender harmless from and against
any and all Losses relating to or arising from a claim by any Person that such
Person acted on behalf of Borrower in connection with the transactions
contemplated herein. If Borrower has dealt with one or more of foregoing
described Persons, Borrower acknowledges and agrees that such Persons may
receive additional compensation and/or fees from Lender. The provisions of this
Section 12.19 shall survive the expiration and termination of this Agreement and
the repayment of the Indebtedness.

Section 12.20     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

Section 12.21     Estoppel Certificates. Borrower and Lender each hereby agree
at any time and from time to time, but in no event more than one time per
calendar quarter, upon not less than fifteen (15) days prior written notice by
Borrower or Lender, to execute, acknowledge and deliver to the party(ies)
specified in such notice, a statement, in writing, certifying that this
Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same, as modified, is in full force and effect and
stating the modifications hereto), and stating whether or not, to the knowledge
of such certifying party, any Event of Default has occurred, and, if so,
specifying each such Event of Default; provided, however, that it shall be a
condition precedent to Lender’s obligation to deliver the statement pursuant to
this Section 12.21, that Lender shall have received, together with Borrower’s
request for such statement, a certificate of Borrower stating that, to the best
of its knowledge, no Event of Default exists as of the date of such certificate
(or specifying such Event of Default).

Section 12.22     Bankruptcy Waiver. Borrower hereby agrees that, in
consideration of the recitals and mutual covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, if Borrower (a)

44 

 

files with any bankruptcy court of competent jurisdiction or be the subject of
any petition under Title 11 of the U.S. Code, as amended, (b) is the subject of
any order for relief issued under Title 11 of the U.S. Code, as amended, (c)
files or is the subject of any petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future law relating to bankruptcy, insolvency or other relief of
debtors, (d) has sought or consents to or acquiesces in the appointment of any
trustee, receiver, conservator or liquidator or (e) is the subject of any order,
judgment or decree entered by any court of competent jurisdiction approving a
petition filed against such party for any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future federal or state act or law relating to bankruptcy, insolvency
or other relief for debtors, the automatic stay provided by the U.S. Bankruptcy
Code shall be modified and annulled as to Lender, so as to permit Lender to
exercise any and all of its rights and remedies, upon request of Lender made on
notice to Borrower and any other party in interest but without the need of
further proof or hearing. Neither Borrower nor any Affiliate of Borrower shall
contest the enforceability of this Section 12.22.

Section 12.23     Entire Agreement. This Agreement, together with the Exhibits
hereto and the other Loan Documents, constitutes the entire agreement among the
parties hereto with respect to the subject matter contained in this Agreement,
the Exhibits hereto and the other Loan Documents and supersedes all prior
agreements, understandings and negotiations between the parties.

Section 12.24     Liability and Indemnification.

(i)       Lender shall not be liable for any loss sustained by Borrower
resulting from any act or omission of any Indemnified Party except to the extent
such loss was caused by the fraud, gross negligence or willful misconduct of
Lender or any Indemnified Party. Lender shall not be obligated to perform or
discharge any obligation, duty or liability with respect to the ownership,
operation and/or maintenance of the Property (including under any Lease,
Contract or Permit) or under or by reason of any Loan Document. The Loan
Documents shall not place responsibility for the control, care, management or
repair of the Property upon Lender, nor for complying with any Lease, Contract
or Permit; nor shall they make Lender responsible or liable for any waste
committed on the Property, or for any dangerous or defective condition of the
Property, or for any negligence in the management, upkeep, repair or control of
the Property resulting in loss or injury or death to any tenant, licensee,
guest, employee or stranger.

(ii)       Borrower shall indemnify and hold the Indemnified Parties harmless
against any and all Losses, and reimburse them for any reasonable out-of-pocket
costs and expenses incurred, in connection with, arising out of or as a result
of (i) the negotiation, preparation, execution and delivery of the Loan
Documents and the documents and instruments referred to therein, (ii) the
creation, perfection or protection of Lender’s Liens in the Property, including
fees and expenses for title and lien searches and filing and recording fees,
intangibles taxes, personal property taxes, mortgage recording taxes, due
diligence expenses, travel expenses, accounting firm fees, costs of the
appraisal, environmental report(s) (and an environmental consultant), surveys
and the engineering report(s) obtained by or delivered to Lender in connection
with the Loan, (iii) the negotiation, preparation, execution and delivery of

45 

 

any amendment, waiver or consent relating to any of the Loan Documents, (iv) the
exercise of any of Lender’s or the Indemnified Parties’ remedies under any Loan
Document, or (v) any alleged obligations or undertakings to perform or discharge
any obligation, duty or liability with respect to the ownership, operation
and/or maintenance of the Property (including under any Lease, Contract or
Permit), except to the extent any such Loss resulted directly from the fraud,
gross negligence or willful misconduct of such Indemnified Party. If any
Indemnified Party becomes involved in any action, proceeding or investigation in
connection with any matter described in clauses (i) through (v) above, Borrower
shall periodically reimburse any Indemnified Party upon demand therefor in an
amount equal to its reasonable legal and other expenses (including the costs of
any investigation and preparation) incurred in connection therewith to the
extent such legal or other expenses are the subject of indemnification
hereunder.

Section 12.25     Publicity. Lender shall have the right to issue press
releases, advertisements and other promotional materials describing the Loan
(including the amount and purpose of the Loan) and Lender’s participation in the
origination of the Loan or the Loan’s inclusion in any Secondary Market
Transaction effectuated or to be effectuated by Lender. All news releases,
publicity or advertising by Borrower or its Affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to Lender or any of its Affiliates
shall be subject to the prior approval of Lender, except for disclosures
required by Legal Requirements which shall not require Lender approval but which
shall require prior notice to Lender.

Section 12.26     Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower hereunder and under each of the other
Loan Documents.

Section 12.27     Taxes. All payments made under the Loan Documents shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, and all liabilities with respect
thereto, now or hereafter imposed, levied, collected, withheld or assessed by
any Governmental Authority. If Borrower is required by Legal Requirements to
deduct any of the foregoing from any sum payable under the Loan Document, such
sum shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
12.27), Lender receives an amount equal to the sum Lender would have received
had no such deductions been made. In the event of the passage of any Legal
Requirement subsequent to the date hereof in any manner changing or modifying
Legal Requirements now in force governing the taxation of mortgages or security
agreements or debts secured thereby or the manner of collecting such taxes so as
to adversely affect Lender or the Lien of the Loan Documents, Borrower will pay
any such tax on or before the due date thereof. In the event Borrower is
prohibited by Legal Requirements from assuming liability for payment of any such
taxes (or if any Legal Requirement would penalize Lender if Borrower makes such
payment or if, in the reasonable opinion of Lender, the making of such payment
might result in the imposition of interest beyond the Maximum Amount) or from
paying any other Imposition, the outstanding Indebtedness shall, at the option
of Lender, become due and payable on the date that is one hundred fifty (150)
days after Lender provides notice to Borrower of such change in law and its
election to accelerate the Maturity Date; and failure to pay such amounts on the
date due shall be an Event of Default; provided, however, that any such

46 

 

prepayment made under this Section 12.27 shall be made without the payment of
any Yield Maintenance Premium.

Section 12.28     Further Assurances. Borrower shall execute and deliver to
Lender such documents, instruments, certificates, assignments and other
writings, and do such other acts reasonably necessary, to (a) evidence, preserve
and/or protect the Property at any time securing or intended to secure the
Indebtedness, and/or (b) enable Lender to perfect, exercise and enforce Lender’s
rights and remedies under any Loan Document, as Lender shall require from time
to time in its discretion provided, however, such documents, instruments,
certificates, or assignments do not increase Borrower’s obligations or decrease
its rights under the Loan Documents.

Section 12.29     Joint and Several. Each Person constituting Borrower hereunder
shall have joint and several liability for the obligations and liabilities of
Borrower hereunder.

ARTICLE 13
MULTIPLE BORROWER PROVISIONS

Section 13.1     Use of Terms. All references to “Borrower” in this Agreement
shall be deemed to refer to one or more Individual Borrowers, as the context
requires. All references to “Property” in this Agreement shall be deemed to
refer to one or more of the Properties, as the context requires. It is the
intent of the parties hereto in making any determination under the Loan
Documents (including, without limitation, in determining whether (a) a breach of
a representation, warranty or a covenant has occurred, (b) there has occurred an
Event of Default, and (c) an event has occurred which would create recourse
obligations under Section 17 of the Note) that any breach, occurrence or event
with respect to any Individual Borrower or Individual Property shall be deemed
to be a breach, occurrence or event with respect to all Individual Borrowers and
all Properties, and that all Individual Borrowers and/or all Properties need not
have been involved with or be the subject of such breach, occurrence or event in
order for the same to be deemed such a breach, occurrence or event with respect
to every Individual Borrower, every Individual Property, and the Loan.

Section 13.2     Cross-Default; Cross-Collateralization; Waiver of Marshalling
of Assets.

(i)       Borrower acknowledges that Lender has made the Loan to Borrower upon
the security of its collective interest in the Property and in reliance upon the
aggregate of the Property taken together being of greater value as collateral
security than the sum of each Individual Property taken separately. Borrower
agrees that the Mortgages are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of the
Mortgages shall constitute an Event of Default under each of the other Mortgages
which secure the Note; (ii) an Event of Default under the Note or this Agreement
shall constitute an Event of Default under each Mortgage; (iii) each Mortgage
shall constitute security for the Note as if a single blanket lien were placed
on all of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.

47 

 

(ii)       To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Property, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Loan without any prior or different resort for collection or of the right
of Lender to the payment of the Indebtedness out of the net proceeds of the
Property in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgages, any equitable right otherwise
available to Borrower which would require the separate sale of any portion of
the Property or require Lender to exhaust its remedies against any Individual
Property or any combination of the Properties before proceeding against any
other Individual Property or combination of Properties; and further in the event
of such foreclosure Borrower does hereby expressly consents to and authorizes,
at the option of Lender, the foreclosure and sale either separately or together
of any combination of the Properties.

Section 13.3     Joint and Several Liability. Each Individual Borrower shall be
jointly and severally liable for payment of the Indebtedness and performance of
all other obligations of Borrower (or any of them) under this Agreement and any
other Loan Document.

Section 13.4     Contribution.

(a)       Each Individual Borrower will benefit, directly and indirectly, from
each Individual Borrower’s obligation to pay the Indebtedness and perform its
obligations under the Loan Documents. In consideration therefor, Individual
Borrowers desire to enter into an allocation and contribution agreement among
themselves as set forth in this Section 13.4 to allocate such benefits among
themselves and to provide a fair and equitable agreement to make contributions
among each of the Individual Borrowers in the event any payment is made by any
Individual Borrower hereunder to Lender (any such payment, a “Contribution”,
including any exercise of recourse by Lender against any Individual Property (or
any portion thereof) of an Individual Borrower and application of proceeds of
such Individual Property (or any portion thereof) in satisfaction of such
Individual Borrower’s obligations to Lender under the Loan Documents).

(b)       Each Individual Borrower shall be liable hereunder with respect to the
Indebtedness only for such total maximum amount (if any) that would not render
its Indebtedness hereunder or under any of the Loan Documents subject to
avoidance under Section 548 of the Federal Bankruptcy Code or any comparable
provisions of any state law.

(c)       In order to provide for a fair and equitable contribution among
Individual Borrowers, in the event of (a) any payment by any one or more of the
Individual Borrowers (or on behalf of such Individual Borrower) of any amount in
excess of its Allocated Loan Amount together with interest thereon and its
proportionate share (based on its Allocated Loan Amount) of any other amounts
payable under the Loan Documents, or (b) the foreclosure of, or the delivery of
deeds in lieu of foreclosure relating to, any Individual Property owned by one
or

48 

 

more of the Individual Borrowers, each Individual Borrower (the “Funding
Borrower”) that has paid more than its Allocated Loan Amount (together with
interest thereon and its proportionate share of any other amounts payable under
the Loan Documents) or whose Individual Property or assets have been utilized to
satisfy obligations under the Loan or otherwise for the benefit of one or more
other Individual Borrowers shall be entitled, after payment in full of the Note
and the satisfaction of all the Individual Borrowers’ other obligations to the
Lender under the Loan Documents, to contribution from each of the benefited
Individual Borrowers (i.e., the Individual Borrowers, other than the Funding
Borrower, who have paid less than their respective Allocated Loan Amount or
whose Individual Property or assets have not been so utilized to satisfy
obligations under the Loan) for the amounts so paid, advanced or benefited, up
to such benefited Individual Borrower’s then current Allocated Loan Amount
(together with interest thereon and its proportionate share of other amounts
payable under the Note). Any such contribution payments shall be made within ten
(10) days after demand therefor.

(d)       If at any time there exists more than one Funding Borrower with
respect to any Contribution (in any such case, the “Applicable Contribution”),
then Reimbursement Contributions from other Individual Borrowers shall be
allocated among such Funding Borrowers in proportion to the total amount of the
Contribution made for or on account of the other Individual Borrowers by each
such Funding Borrower pursuant to the Applicable Contribution. If at any time
any Individual Borrower pays an amount hereunder in excess of the amount
calculated pursuant to this Section 13.4, such Individual Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Individual Borrowers in
accordance with the provisions of this Section.

(e)       If at any time there exists more than one Funding Borrower with
respect to any Contribution (in any such case, the “Applicable Contribution”),
then Reimbursement Contributions from other Individual Borrowers shall be
allocated among such Funding Borrowers in proportion to the total amount of the
Contribution made for or on account of the other Individual Borrowers by each
such Funding Borrower pursuant to the Applicable Contribution. If at any time
any Individual Borrower pays an amount hereunder in excess of the amount
calculated pursuant to this Section 13.4, such Individual Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Individual Borrowers in
accordance with the provisions of this Section.

(f)       Each Individual Borrower acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of such Individual
Borrower to which such Reimbursement Contribution is owing.

(g)       No Reimbursement Contribution payments payable by an Individual
Borrower pursuant to the terms of this Section 13.4 shall be paid until all
amounts then due and payable by all of Individual Borrowers to Lender, pursuant
to the terms of the Loan Documents, are paid in full. Nothing contained in this
Section 13.4 shall limit or affect the Indebtedness of any Individual Borrower
to Lender under the Note or any other Loan Documents.

(h)       Each Individual Borrower waives:

49 

 

(i)       any right to require Lender to proceed against any other Individual
Borrower or any other person or to proceed against or exhaust any security held
by Lender at any time or to pursue any other remedy in Lender’s power before
proceeding against such Individual Borrower;

(ii)       to the extent permitted by applicable law, any defense or rights
based upon or arising out of: (A) any legal disability or other defense of any
other Individual Borrower, any guarantor of any other person or by reason of the
cessation or limitation of the liability of any other Individual Borrower or any
guarantor from any cause other than full payment of all sums payable under the
Note and the other Loan Documents; (B) any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Individual Borrower or any principal of any other Individual Borrower or any
defect in the formation of any other Individual Borrower or any principal of any
other Individual Borrower; (C) any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal; (D) any failure by Lender to
obtain collateral for the Indebtedness or failure by Lender to perfect a lien on
any Individual Property (or any portion thereof); (E) presentment, demand,
protest and notice of any kind; (F) any failure of Lender to give notice of sale
or other disposition of any Individual Property (or any portion thereof) to any
other Individual Borrower or to any other Person or any defect in any notice
that may be given in connection with any such sale or disposition; (G) any
failure of Lender to comply with applicable laws in connection with the sale or
other disposition of any Individual Property (or any portion thereof), including
any failure of Lender to conduct a commercially reasonable sale or other
disposition of any Individual Property (or any portion thereof); (H) any use of
cash collateral under Section 363 of the Federal Bankruptcy Code; (I) any
agreement or stipulation entered into by Lender with respect to the provision of
adequate protection in any bankruptcy proceeding; (J) any borrowing or any grant
of a security interest under Section 364 of the Federal Bankruptcy Code; (K) the
avoidance of any security interest in favor of Lender for any reason; (L) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding, including any discharge of, or bar or
stay against collecting, all or any of the obligations evidenced by the Note or
owing under any of the Loan Documents; (M) such Individual Borrower’s, or any
other party’s, resignation of the portion of any obligation secured by the
Mortgages to be satisfied by any payment from any other Individual Borrower or
any such party; or (N) an election of remedies by Lender even though the
election of remedies, such as non-judicial foreclosure with respect to security
for the Loan or any other amounts owing under the Loan Documents, has destroyed
such Individual Borrower’s rights of subrogation and reimbursement against any
other Individual Borrower;

(iii)       all rights and defenses that such Individual Borrower may have
because any of the Indebtedness is secured by real property. This means, among
other things: (A) Lender may collect from such Individual Borrower without first
foreclosing on any real or personal property collateral pledged by any other
Individual Borrower; (B) if Lender forecloses on any real property collateral
pledged by any other Individual Borrower, (1) the amount of the Indebtedness may
be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(2) Lender may collect from such Individual Borrower even if any other
Individual Borrower, by foreclosing on the real property collateral, has
destroyed any right such Individual Borrower may have to collect from any other
Individual Borrower. This is an unconditional and irrevocable waiver of any
rights and

50 

 

defenses such Individual Borrower may have because any of the Indebtedness is
secured by real property; and

(iv)       except as may be expressly and specifically permitted herein, any
claim or other right which such Individual Borrower might now have or hereafter
acquire against any other Individual Borrower or any other person that arises
from the existence or performance of any obligations under the Note or the other
Loan Documents, including any of the following: (A) any right of subrogation,
reimbursement, exoneration, contribution, or indemnification; or (B) any right
to participate in any claim or remedy of Lender against any other Individual
Borrower or any collateral security therefor, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law.

ARTICLE 14
PARTIAL RELEASE

Section 14.1     Partial Release. Provided no Event of Default exists, Borrower
shall be permitted (in up to two (2) separate transactions) to obtain a release
of one or more Individual Properties comprising in the aggregate up to ten
percent (10%) of the total outstanding Principal Indebtedness (a “Partial
Release”) upon the following conditions, which conditions shall be determined by
Lender in its sole and absolute discretion, unless otherwise specified below:

(a)       not less than thirty (30) days prior to the date of the Partial
Release, Borrower shall deliver to Lender a notice setting forth (i) the date of
the Partial Release and (ii) the name of the proposed Transferee;

(b)       the prepayment of the Loan by Borrower of an amount equal to one
hundred fifteen percent (115%) of the Allocated Loan Amount for each Individual
Property being released, together with the applicable Yield Maintenance Premium
on the amount so prepaid;

(c)       the payment by Borrower to Lender of an administrative fee equal to
$15,000 per Individual Property being released;

(d)       the loan to value ratio following the Partial Release shall be no
greater than the lesser of (i) sixty-three and 70/100 percent (63.7%) and (ii)
the loan to value ratio (inclusive of the Individual Property to be released)
prior to such Partial Release, as determined by Lender in its reasonable
discretion; provided that Borrower shall be permitted to prepay the Loan in
part, subject to the applicable Yield Maintenance Premium based on such prepaid
amount, in order to satisfy the requirement set forth in clause this clause (d);

(e)       the In Place Debt Service Coverage Ratio following the Partial Release
shall be no less than the greater of (i) 2.24 to 1.0 and (ii) the In Place Debt
Service Coverage Ratio (inclusive of the Individual Property to be released)
prior to such Partial Release, as determined by Lender in its reasonable
discretion; provided that Borrower shall be permitted to prepay the Loan in
part, subject to the applicable Yield Maintenance Premium based on such prepaid
amount, in order to satisfy the requirement set forth in clause this clause (e);

51 

 

(f)       following the Partial Release, the weighted average lease term and
credit profile of the remaining Property shall be similar to or better than that
which existed prior to such Partial Release, as determined by Lender in its
reasonable discretion;

(g)       the payment by Borrower of all of Lender’s reasonable costs and
expenses associated with the Partial Release, including but not limited to,
Lender’s reasonable out-of-pocket legal fees and third party report fees;

(h)       all appraisals obtained with respect to the Partial Release and other
documentation evidencing the Partial Release shall be acceptable to Lender in
its reasonable discretion; and

(i)       Plymouth Industrial REIT, Inc. shall remain the general partner of
Plymouth Industrial OP, LP and shall continue to Control Borrower.

Following any Partial Release in accordance with this Article 14, (i) the
Principal Indebtedness shall be reduced by the sum of (1) the Allocated Loan
Amount of the Individual Property released and (2) the Excess Release Fee and
(ii) the scheduled monthly principal and interest payments shall be recalculated
based on such reduced Principal Indebtedness.

[Signatures on the following pages]

52 

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

LENDER:

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA, a Minnesota corporation

By:Allianz Real Estate of America LLC, a Delaware limited liability company, as
advisor for and on behalf of its client, Allianz Life Insurance Company of North
America

By:       /s/ Christoph Donner       
Name:  Christoph Donner
Title:     Chief Executive Officer

By:       /s/ Stephen Cox              
Name:  Stephen Cox
Title:     Secretary

 

 

 

 

 

 

 

 

 

 

[Signature page to Loan Agreement]


[Signatures continued on next page]

 

 

BORROWER:

PLYMOUTH CENTER POINT BUSINESS PARK LLC,
a Delaware limited liability company

By:       Plymouth Industrial OP, LP, a Delaware limited partnership, its Sole
Member

By:       Plymouth Industrial REIT, Inc., a Maryland corporation, its General
Partner

By:       /s/ Pendleton P. White, Jr.        

Name:  Pendleton P. White, Jr.
Title:    President





 

 

 

 



[Signature page to Loan Agreement]

 

 

PLYMOUTH LIBERTY BUSINESS PARK LLC,
a Delaware limited liability company


By:       Plymouth Industrial OP, LP, a Delaware limited partnership, its Sole
Member

By:       Plymouth Industrial REIT, Inc., a Maryland corporation, its General
Partner

By:       /s/ Pendleton P. White, Jr.        

Name:  Pendleton P. White, Jr.
Title:    President



 

 



[Signature page to Loan Agreement]

 

 

 

 

PLYMOUTH SALISBURY BUSINESS PARK LLC,
a Delaware limited liability company


By:       Plymouth Industrial OP, LP, a Delaware limited partnership, its Sole
Member

By:       Plymouth Industrial REIT, Inc., a Maryland corporation, its General
Partner

By:       /s/ Pendleton P. White, Jr.        

Name:  Pendleton P. White, Jr.
Title:    President

 

 

 



[Signature page to Loan Agreement]





 

 

